
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.22

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


LOAN AND SECURITY AGREEMENT

by and among

WORLDXCHANGE CORP.

as Borrower,

and

FOOTHILL CAPITAL CORPORATION

as Lender

Dated as of December 10, 2001


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

        THIS LOAN AND SECURITY AGREEMENT (this "Agreement"), is entered into as
of December 10, 2001, between FOOTHILL CAPITAL CORPORATION, a California
corporation ("Lender"), and WORLDXCHANGE CORP., a Delaware corporation
("Borrower").

        The parties agree as follows:

1.    DEFINITIONS AND CONSTRUCTION.

        1.1    Definitions.    As used in this Agreement, the following terms
shall have the following definitions:

        "Account Debtor" means any Person who is or who may become obligated
under, with respect to, or on account of, an Account, chattel paper, or a
General Intangible. With respect to any LEC Account, "Account Debtor" refers to
the LEC obligated with respect thereto rather than the end-user unless the
context in which such term is used clearly requires otherwise. With respect to
any Clearinghouse Account, "Account Debtor" refers to the Clearinghouse
obligated with respect thereto rather than the end-user unless the context in
which such term is used clearly requires otherwise.

        "Accounts" means all of Borrower's now owned or hereafter acquired
right, title, and interest with respect to "accounts" (as that term is defined
in the Code), and any and all supporting obligations in respect thereof.

        "ACH Transactions" means any cash management or related services
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) provided by Wells Fargo or
its Affiliates for the account of Borrower or its Subsidiaries.

        "Acquisition" means the acquisition by Borrower of all or substantially
all of the Stock of any other Person or all or substantially all of the assets
of any other Person, including any such acquisition accomplished by means of a
merger or consolidation.

        "Additional Documents" has the meaning set forth in Section 4.4.

        "Advances" has the meaning set forth in Section 2.1.

        "Affiliate" means, as applied to any Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. For purposes of this definition, "control" means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person, whether through the ownership of Stock, by contract, or
otherwise; provided, however, that, for purposes of the definition of Eligible
Accounts and Section 7.14 hereof: (a) any Person which owns directly or
indirectly 10% or more of the securities having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed to control such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed to be an Affiliate of such
Person.

        "Agreement" has the meaning set forth in the preamble hereto.

        "Applicable Prepayment Premium" means, as of any date of determination,
an amount equal to (a) during the period of time from and after the date of the
execution and delivery

1

--------------------------------------------------------------------------------




of this Agreement up to, but not including, the date that is the first
anniversary of the Closing Date, 3% times the Maximum Revolver Amount,
(b) during the period of time from and including the date that is the first
anniversary of the Closing Date up to, but not including, the date that is the
second anniversary of the Closing Date, 2% times the Maximum Revolver Amount,
and (c) during the period of time from and including the date that is the second
anniversary of the Closing Date up to and including the Maturity Date, 1% times
the Maximum Revolver Amount.

        "Approved Billing Services Agreement" means a Billing Services Agreement
a true and complete copy of which previously has been provided to Lender and
Lender's counsel for review, that is in form and substance reasonably
satisfactory to Lender, with respect to which the rights of Borrower thereunder
may be the subject of an attached, enforceable, and perfected security interest
in favor of Lender.

        "Assignee" has the meaning set forth in Section 14.1(a).

        "Authorized Person" means any officer or other employee of Borrower.

        "Availability" means, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount that Borrower is entitled to borrow as Advances under Section 2.1 (after
giving effect to all then outstanding Obligations (other than Bank Products
Obligations) and all sublimits and reserves applicable hereunder).

        "Bank Product Agreements" means those certain cash management service
agreements entered into from time to time by Borrower or its Subsidiaries in
connection with any of the Bank Products.

        "Bank Product Obligations" means all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by Borrower or
its Subsidiaries to Wells Fargo or its Affiliates pursuant to or evidenced by
the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all such amounts that Borrower
is obligated to reimburse to Lender as a result of Lender purchasing
participations or executing indemnities or reimbursement obligations with
respect to the Bank Products provided to Borrower or its Subsidiaries pursuant
to the Bank Product Agreements.

        "Bank Products" means any service or facility extended to Borrower or
its Subsidiaries by Wells Fargo or any Affiliate of Wells Fargo including:
(a) credit cards, (b) credit card processing services, (c) debit cards,
(d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) Hedge Agreements.

        "Bank Product Reserves" means, as of any date of determination, the
amount of reserves that Lender has established (based upon Wells Fargo's or its
Affiliate's reasonable determination of the credit exposure in respect of then
extant Bank Products) for Bank Products then provided or outstanding.

        "Bankruptcy Code" means the United States Bankruptcy Code, as in effect
from time to time.

        "Base Rate" means, the rate of interest announced within Wells Fargo at
its principal office in San Francisco as its "prime rate", with the
understanding that the "prime rate" is one of Wells Fargo's base rates (not
necessarily the lowest of such rates) and serves as the

2

--------------------------------------------------------------------------------




basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Wells Fargo may
designate.

        "Base Rate Loan" means each portion of an Advance that bears interest at
a rate determined by reference to the Base Rate.

        "Base Rate Margin" means 1.75 percentage points.

        "Benefit Plan" means a "defined benefit plan" (as defined in
Section 3(35) of ERISA) for which Borrower or any Subsidiary or ERISA Affiliate
of Borrower has been an "employer" (as defined in Section 3(5) of ERISA) within
the past six years.

        "Billing and Collection Charges Reserve" means, as of any date of
determination thereof, which determination shall not be made more frequently
than weekly without the consent of Borrower unless an Event of Default has
occurred and is continuing, the actual aggregate outstanding accrued and unpaid
obligations of Borrower to LECs or Clearinghouses, on such date of
determination, with respect to billing and collection charges payable under
Billing Services Agreements for those LECs or Clearinghouses which bill such
charges separately to Borrower (as opposed to being offset directly on a LEC
Confirmation Statement or a Clearinghouse Confirmation Statement).

        "Billing Reserve" means $500,000; provided, however, that if, as of any
date of determination after June 30, 2002, Borrower maintains EBITDA of
$2,500,000 for the immediately preceding 6 month period, then the Billing
Reserve shall be reduced to $0.

        "Billing Services Agreement" means a billing services agreement or
similar agreement that has been entered into and is in full force and effect
between Borrower and a LEC or a Clearinghouse.

        "Board of Directors" means the board of directors (or comparable
managers) of Borrower or any committee thereof duly authorized to act on behalf
of the board.

        "Books" means Borrower's now owned or hereafter acquired books and
records (including all of its Records indicating, summarizing, or evidencing its
assets (including the Collateral) or liabilities, all of its Records relating to
its business operations or financial condition, and all of its goods or General
Intangibles related to such information).

        "Borrower" has the meaning set forth in the preamble to this Agreement.

        "Borrower's 2002 Business Plan" means the written business plan for
Borrower with respect to Borrower's fiscal year 2002 that is attached hereto as
Exhibit B-1.

        "Borrowing" means a borrowing hereunder of an Advance.

        "Borrowing Base" has the meaning set forth in Section 2.1.

        "Borrowing Base Certificate" means a certificate in the form of
Exhibit B-2.

        "Business" means the sale of long distance telecommunications services
throughout the United States.

        "Business Day" means any day that is not a Saturday, Sunday, or other
day on which national banks are authorized or required to close.

3

--------------------------------------------------------------------------------




        "Canadian Subsidiary" means WorldxChange Communications, Inc., a company
organized under the laws of Canada.

        "Capital Lease" means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

        "Capitalized Lease Obligation" means any Indebtedness represented by
obligations under a Capital Lease.

        "Carrier" means any provider of long distance telecommunications access
or network services with whom Borrower from time to time does business.

        "Carrier Agreement" means each contract or agreement in effect between
Borrower and a Carrier.

        "Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody's,
(c) commercial paper maturing no more than 1 year from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-1 or P-1, or
better, from S&P or Moody's, and (d) certificates of deposit or bankers'
acceptances maturing within 1 year from the date of acquisition thereof either
(i) issued by any bank organized under the laws of the United States or any
state thereof which bank has a rating of A or A2, or better, from S&P or
Moody's, or (ii) certificates of deposit less than or equal to $100,000 in the
aggregate issued by any other bank insured by the Federal Deposit Insurance
Corporation.

        "Cash Management Bank" has the meaning set forth in Section 2.7(a).

        "Cash Management Account" has the meaning set forth in Section 2.7(a).

        "Cash Management Agreements" means those certain cash management service
agreements, in form and substance satisfactory to Lender, each of which is among
Borrower, Lender, and one of the Cash Management Banks.

        "Change of Control" means (a) any "person" or "group" (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted
Holders, becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 30%, or more, of the Stock of Borrower
having the right to vote for the election of members of the Board of Directors,
or (b) a majority of the members of the Board of Directors do not constitute
Continuing Directors.

        "Clearinghouse" means any LEC billing clearinghouse that Borrower may
engage from time to time.

        "Clearinghouse Account" means, as of any date of determination, any
Account of Borrower transferred or sold to, or submitted for billing and
collection to or through, a Clearinghouse.

        "Clearinghouse Confirmation Statement" means a written confirmation
statement sent to Borrower by a Clearinghouse to confirm the receipt by the
Clearinghouse from Borrower of call transaction records relating to Accounts
that the Clearinghouse is to bill to the end-user.

4

--------------------------------------------------------------------------------




        "Closing Date" means the date of the making of the initial Advance (or
other extension of credit) hereunder.

        "Closing Date Business Plan" means the set of Projections of Borrower
for the 1 year period following the Closing Date (on a month by month basis), in
form and substance (including as to scope and underlying assumptions)
satisfactory to Lender.

        "Code" means the California Uniform Commercial Code, as in effect from
time to time.

        "Collateral" means all of Borrower's now owned or hereafter acquired
right, title, and interest in and to each of the following:

        (a)  Accounts,

        (b)  Books,

        (c)  Equipment,

        (d)  General Intangibles,

        (e)  Inventory,

        (f)    Investment Property,

        (g)  Negotiable Collateral,

        (h)  money or other assets of Borrower that now or hereafter come into
the possession, custody, or control of Lender, and

        (i)    the proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all Accounts, Books, Equipment, General Intangibles,
Inventory, Investment Property, Negotiable Collateral, Real Property, money,
deposit accounts, or other tangible or intangible property resulting from the
sale, exchange, collection, or other disposition of any of the foregoing, or any
portion thereof or interest therein, and the proceeds thereof.

        "Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Equipment or Inventory, in each case, in form and substance satisfactory
to Lender.

        "Collections" means all cash, checks, notes, instruments, and other
items of payment (including insurance proceeds, proceeds of cash sales, rental
proceeds, and tax refunds) of Borrower.

        "Compliance Certificate" means a certificate substantially in the form
of Exhibit C-1 delivered by the chief financial officer of Borrower to Lender.

        "Continuing Director" means (a) any member of the Board of Directors who
was a director (or comparable manager) of Borrower on the Closing Date, and
(b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was appointed or nominated for election to the
Board of Directors by Permitted Holders.

        "Control Agreement" means a control agreement, in form and substance
satisfactory to Lender, executed and delivered by Borrower, Lender, and the
applicable securities intermediary with respect to a Securities Account or bank
with respect to a deposit account.

        "Counsel" means Counsel Corporation, an Ontario corporation.

5

--------------------------------------------------------------------------------




        "Counsel Loan" means the $14,850,000 Indebtedness owed by Borrower to
Counsel US arising pursuant to that certain Loan and Security Agreement, as
amended, dated as of June 4, 2001, between Borrower and Counsel US.

        "Counsel US" means Counsel Corporation (US), a Delaware corporation.

        "CPT" means CPT-1 Holdings, Inc., a Delaware corporation.

        "Daily Balance" means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

        "DDA" means any checking or other demand deposit account maintained by
Borrower.

        "Default" means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

        "Designated Account" means that certain DDA of Borrower identified on
Schedule D-1.

        "Designated Account Bank" means that certain bank of Borrower identified
on Schedule D-1.

        "Dilution" means, with respect to Accounts, in each case based upon the
experience of the immediately prior 90 days, the result of dividing (a) the
Dollar amount of bad debt write-downs, credits, unbillable transactions, and
other dilutive items with respect to the Accounts for such period (excluding
billing and collection charges billed separately to Borrower, and up-front
rejects and up-front credits already deducted in arriving at net confirmed
revenues on Confirmation Statements), by (b) Borrower's net confirmed revenues
for such period with respect to Accounts.

        "Disbursement Letter" means an instructional letter executed and
delivered by Borrower to Lender regarding the extensions of credit to be made on
the Closing Date, the form and substance of which is satisfactory to Lender.

        "Dollars" or "$" means United States dollars.

        "Due Diligence Letter" means the due diligence letter sent by Lender's
counsel to Borrower, together with Borrower's completed responses to the
inquiries set forth therein, the form and substance of such responses to be
satisfactory to Lender.

        "EBITDA" means, with respect to any fiscal period, Borrower's and its
Subsidiaries consolidated net earnings (or loss), minus extraordinary gains,
plus interest expense, income taxes, and depreciation and amortization for such
period, as determined in accordance with GAAP.

        "Eligible Accounts" means those Accounts created by Borrower in the
ordinary course of its business, that arise out of Borrower's sale of goods,
sale of Accounts relating to the provision of telecommunication services, or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made by Borrower in the Loan Documents,
and that are not excluded as ineligible by virtue of one or more of the criteria
set forth below; provided, however, that such criteria may be fixed and revised
from time to time by Lender in Lender's Permitted Discretion to address the
results of any audit performed by Lender from time to time after the Closing
Date. In determining the amount to be included,

6

--------------------------------------------------------------------------------




Eligible Accounts shall be calculated net of customer deposits and unapplied
cash remitted to Borrower. Eligible Accounts shall not include the following:

        (a)  Accounts that the Account Debtor has failed to pay within 90 days
of original invoice date or Accounts with selling terms of more than 60 days,

        (b)  Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

        (c)  Accounts with respect to which the Account Debtor is an employee,
Affiliate, or agent of Borrower,

        (d)  Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,

        (e)  Accounts that are not payable in Dollars,

        (f)    Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(y) the Account is supported by an irrevocable letter of credit satisfactory to
Lender (as to form, substance, and issuer or domestic confirming bank) that has
been delivered to Lender and is directly drawable by Lender, or (z) the Account
is covered by credit insurance in form, substance, and amount, and by an
insurer, satisfactory to Lender,

        (g)  Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrower has complied, to
the reasonable satisfaction of Lender, with the Assignment of Claims Act, 31 USC
§ 3727), or (ii) any state of the United States (exclusive, however, of
(y) Accounts owed by any state that does not have a statutory counterpart to the
Assignment of Claims Act, or (z) Accounts owed by any state that does have a
statutory counterpart to the Assignment of Claims Act as to which Borrower has
complied to Lender's satisfaction),

        (h)  Accounts with respect to which the Account Debtor is a creditor of
Borrower, has or has asserted a right of setoff, has disputed its liability, or
has made any claim with respect to its obligation to pay the Account, to the
extent of such claim, right of setoff, or dispute,

        (i)    (i) Accounts with respect to an Account Debtor, other than a
creditworthy ILEC, whose total obligations owing to Borrower exceed 20% (such
percentage as applied to a particular Account Debtor being subject to reduction
by Lender in its Permitted Discretion if the creditworthiness of such Account
Debtor deteriorates) of all Eligible Accounts, to the extent of the obligations
owing by such Account Debtor in excess of such percentage, and (ii) Accounts
with respect to an Account Debtor that is a creditworthy ILEC whose total
obligation owing to Borrower exceeds 50% (such percentage as applied to a
particular Account Debtor being subject to reduction by Lender in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage,

        (j)    Accounts with respect to which the Account Debtor is subject to
an Insolvency Proceeding, is not Solvent, has gone out of business, or as to
which Borrower has received

7

--------------------------------------------------------------------------------




notice of an imminent Insolvency Proceeding or a material impairment of the
financial condition of such Account Debtor,

        (k)  Accounts with respect to which the Account Debtor is located in the
states of New Jersey, Minnesota, or West Virginia (or any other state that
requires a creditor to file a business activity report or similar document in
order to bring suit or otherwise enforce its remedies against such Account
Debtor in the courts or through any judicial process of such state), unless
Borrower has qualified to do business in New Jersey, Minnesota, West Virginia,
or such other states, or has filed a business activities report with the
applicable division of taxation, the department of revenue, or with such other
state offices, as appropriate, for the then-current year, or is exempt from such
filing requirement,

        (l)    Accounts, the collection of which, Lender, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor's financial
condition,

        (m)  Accounts that are not subject to a valid and perfected first
priority Lender's Lien,

        (n)  LEC Accounts submitted for billing and collection to a LEC with
respect to which there does not exist an Approved Billing Services Agreement,

        (o)  LEC Accounts (i) that are not covered by a LEC Confirmation
Statement received by Borrower from the applicable LEC, or (ii) that are covered
by a LEC Confirmation Statement received by Borrower from the applicable LEC to
the extent of (without duplication) reductions of or offsets against amounts
otherwise payable with respect thereto by reason of up-front LEC rejects or
credits deducted in arriving at net confirmed revenues on such LEC Confirmation
Statement,

        (p)  Clearinghouse Accounts submitted for billing and collection to a
Clearinghouse with respect to which there does not exist an Approved Billing
Services Agreement,

        (q)  Clearinghouse Accounts (i) that are not covered by a Clearinghouse
Confirmation Statement received by Borrower from the applicable Clearinghouse,
or (ii) that are covered by a Clearinghouse Confirmation Statement received by
Borrower from the applicable Clearinghouse to the extent of (without
duplication) reductions of or offsets against amounts otherwise payable with
respect thereto by reason of up-front Clearinghouse rejects or credits deducted
in arriving at net confirmed revenues on such Clearinghouse Confirmation
Statement,

        (r)  Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor, or

        (s)  Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
Borrower of the subject contract for goods or services.

        "Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Borrower or any predecessor in interest, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by Borrower or any predecessor in interest.

        "Environmental Law" means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and

8

--------------------------------------------------------------------------------




enforceable written policy, or rule of common law now or hereafter in effect and
in each case as amended, or any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, to the extent binding on Borrower, relating to the environment,
employee health and safety, or Hazardous Materials, including CERCLA; RCRA; the
Federal Water Pollution Control Act, 33 USC § 1251 et seq; the Toxic Substances
Control Act, 15 USC, § 2601 et seq; the Clean Air Act, 42 USC § 7401 et seq.;
the Safe Drinking Water Act, 42 USC. § 3803 et seq.; the Oil Pollution Act of
1990, 33 USC. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 USC. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 USC § 1801 et seq.; and the Occupational Safety and
Health Act, 29 USC. §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

        "Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

        "Environmental Lien" means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.

        "Equipment" means all of Borrower's now owned or hereafter acquired
right, title, and interest with respect to equipment, machinery, machine tools,
motors, furniture, furnishings, fixtures, vehicles (including motor vehicles),
tools, parts, goods (other than consumer goods, farm products, or Inventory),
wherever located, including all attachments, accessories, accessions,
replacements, substitutions, additions, and improvements to any of the
foregoing.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.

        "ERISA Affiliate" means (a) any Person subject to ERISA whose employees
are treated as employed by the same employer as the employees of Borrower under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of Borrower under
IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which Borrower is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower and
whose employees are aggregated with the employees of Borrower under IRC
Section 414(o).

        "Event of Default" has the meaning set forth in Section 8.

        "Excess Availability" means the amount, as of the date any determination
thereof is to be made, equal to Availability minus the aggregate amount, if any,
of all trade payables of Borrower aged in excess of historical levels with
respect thereto and all book overdrafts in excess of historical practices with
respect thereto, in each case as determined by Lender in its Permitted
Discretion.

        "Exchange Act" means the Securities Exchange Act of 1934, as in effect
from time to time.

9

--------------------------------------------------------------------------------




        "Fee Letter" means that certain fee letter, dated as of even date
herewith, between Borrower and Lender, in form and substance satisfactory to
Lender.

        "FEIN" means Federal Employer Identification Number.

        "Funding Date" means the date on which a Borrowing occurs.

        "Funding Losses" has the meaning set forth in Section 2.13(b)(ii).

        "GAAP" means generally accepted accounting principles as in effect from
time to time in the United States, consistently applied.

        "General Intangibles" means all of Borrower's now owned or hereafter
acquired right, title, and interest with respect to general intangibles
(including payment intangibles, contract rights, rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trademarks, servicemarks, copyrights,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, money, deposit accounts, insurance premium rebates, tax refunds, and
tax refund claims), and any and all supporting obligations in respect thereof,
and any other personal property other than goods, Accounts, Investment Property,
and Negotiable Collateral.

        "Governing Documents" means, with respect to any Person, the certificate
or articles of incorporation, by-laws, or other organizational documents of such
Person.

        "Governmental Authority" means any federal, state, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.

        "Guarantor" means CPT.

        "Guaranty" means a limited recourse guaranty executed and delivered by
CPT in favor of Lender whereby CPT guaranties the Obligations, with recovery
against CPT for the Obligations so guarantied limited to all of the issued and
outstanding Stock of Borrower owned by CPT.

        "Hazardous Materials" means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

10

--------------------------------------------------------------------------------





        "Hedge Agreement" means any and all transactions, agreements, or
documents now existing or hereafter entered into between Borrower or its
Subsidiaries and Wells Fargo or its Affiliates, which provide for an interest
rate, credit, commodity or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging Borrower's or its Subsidiaries' exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security or
currency valuations or commodity prices.

        "ILEC" means an incumbent LEC.

        "Indebtedness" means (a) all obligations of Borrower for borrowed money,
(b) all obligations of Borrower evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations of Borrower in
respect of letters of credit, bankers acceptances, interest rate swaps, or other
financial products, (c) all obligations of Borrower under Capital Leases,
(d) all obligations or liabilities of others secured by a Lien on any asset of
Borrower, irrespective of whether such obligation or liability is assumed,
(e) all obligations of Borrower for the deferred purchase price of assets (other
than trade debt incurred in the ordinary course of Borrower's business and
repayable in accordance with customary trade practices), and (f) any obligation
of Borrower guaranteeing or intended to guarantee (whether directly or
indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse to
Borrower) any obligation of any other Person.

        "Indemnified Liabilities" has the meaning set forth in Section 11.3.

        "Indemnified Person" has the meaning set forth in Section 11.3.

        "Insolvency Proceeding" means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

        "Intangible Assets" means, with respect to any Person, that portion of
the book value of all of such Person's assets that would be treated as
intangibles under GAAP.

        "Inventory" means all Borrower's now owned or hereafter acquired right,
title, and interest with respect to inventory, including goods held for sale or
lease or to be furnished under a contract of service, goods that are leased by
Borrower as lessor, goods that are furnished by Borrower under a contract of
service, and raw materials, work in process, or materials used or consumed in
Borrower's business.

        "Investment" means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide Accounts arising from the
sale of goods or rendition of services in the ordinary course of business
consistent with past practice), purchases or other acquisitions for
consideration of Indebtedness or Stock, and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

        "Intercreditor Agreement" means an intercreditor agreement, in form and
substance satisfactory to Lender, executed and delivered by Counsel US and
Lender.

11

--------------------------------------------------------------------------------




        "Investment Property" means all of Borrower's now owned or hereafter
acquired right, title, and interest with respect to "investment property" as
that term is defined in the Code, and any and all supporting obligations in
respect thereof.

        "IRC" means the Internal Revenue Code of 1986, as in effect from time to
time.

        "LEC" means a local exchange carrier or telephone company that provides
basic telecommunications services to its customers and from whom Borrower
receives payments with respect to Accounts.

        "LEC Account" means, as of any date of determination, any Account of
Borrower submitted by or on behalf of Borrower to a LEC for billing and payment
pursuant to a Billing Services Agreement.

        "LEC Confirmation Statement" means a written confirmation statement sent
to Borrower by a LEC to confirm the receipt by the LEC from Borrower of call
transaction records relating to Accounts that the LEC is to bill to the
end-user.

        "LEC Reserve" means, as of any date of determination thereof, which
determinations shall not be made more frequently than weekly without the consent
of Borrower unless an Event of Default has occurred and is continuing, the
actual aggregate outstanding accrued and unpaid obligations of Borrower to each
LEC for which Borrower is including LEC Accounts in the Borrowing Base with
respect to connection or access charges.

        "Lender" has the meaning set forth in the preamble to this Agreement.

        "Lender Expenses" means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Borrower under any of the Loan
Documents that are paid or incurred by Lender, (b) reasonable fees or charges
paid or incurred by Lender in connection with Lender's transactions with
Borrower, including, fees or charges for photocopying, notarization, couriers
and messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, periodic business valuations (to the extent of
the fees and charges (and up to the amount of any limitation) contained in this
Agreement), real estate surveys, real estate title policies and endorsements,
and environmental audits, (c) reasonable costs and expenses incurred by Lender
in the disbursement of funds to Borrower (by wire transfer or otherwise),
(d) charges paid or incurred by Lender resulting from the dishonor of checks,
(e) reasonable costs and expenses paid or incurred by Lender to correct any
default or enforce any provision of the Loan Documents, or in gaining possession
of, maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) audit fees and expenses of
Lender related to audit examinations of the Books to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
(g) reasonable costs and expenses of third party claims or any other suit paid
or incurred by Lender in enforcing or defending the Loan Documents or in
connection with the transactions contemplated by the Loan Documents or Lender's
relationship with Borrower or any guarantor of the Obligations, (h) Lender's
reasonable fees and expenses (including attorneys fees) incurred in advising,
structuring, drafting, reviewing, administering, or amending the Loan Documents,
and (i) Lender's reasonable fees and expenses (including attorneys fees)
incurred in terminating, enforcing (including attorneys fees and expenses
incurred in connection with a "workout," a "restructuring," or an Insolvency
Proceeding concerning Borrower or in exercising rights or remedies under the
Loan Documents), or defending the

12

--------------------------------------------------------------------------------




Loan Documents, irrespective of whether suit is brought, or in taking any
Remedial Action concerning the Collateral.

        "Lender-Related Person" means Lender, Lender's Affiliates, and the
officers, directors, employees, and agents of Lender.

        "Lender's Account" means the account identified on Schedule L-1.

        "Lender's Liens" means the Liens granted by Borrower to Lender under
this Agreement or the other Loan Documents.

        "Lien" means any interest in an asset securing an obligation owed to, or
a claim by, any Person other than the owner of the asset, whether such interest
shall be based on the common law, statute, or contract, whether such interest
shall be recorded or perfected, and whether such interest shall be contingent
upon the occurrence of some future event or events or the existence of some
future circumstance or circumstances, including the lien or security interest
arising from a mortgage, deed of trust, encumbrance, pledge, hypothecation,
assignment, deposit arrangement, security agreement, conditional sale or trust
receipt, or from a lease, consignment, or bailment for security purposes and
also including reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.

        "Loan Account" has the meaning set forth in Section 2.10.

        "Loan Documents" means this Agreement, the Bank Product Agreements, the
Cash Management Agreements, the Control Agreements, the Disbursement Letter, the
Due Diligence Letter, the Fee Letter, the Guaranty, the Officers' Certificate,
the Stock Pledge Agreement, any note or notes executed by Borrower in connection
with this Agreement and payable to Lender, and any other agreement entered into,
now or in the future, by Borrower and Lender in connection with this Agreement.

        "Material Adverse Change" means (a) a material adverse change in the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of Borrower, (b) a material impairment of
Borrower's ability to perform its obligations under the Loan Documents to which
it is a party or of Lender's ability to enforce the Obligations or realize upon
the Collateral, or (c) a material impairment of the enforceability or priority
of the Lender's Liens with respect to the Collateral as a result of an action or
failure to act on the part of Borrower.

        "Maturity Date" has the meaning set forth in Section 3.4.

        "Maximum Revolver Amount" means $20,000,000.

        "Negotiable Collateral" means all of Borrower's now owned and hereafter
acquired right, title, and interest with respect to letters of credit, letter of
credit rights, instruments, promissory notes, drafts, documents, and chattel
paper (including electronic chattel paper and tangible chattel paper), and any
and all supporting obligations in respect thereof.

        "Obligations" means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the provisions of the Bankruptcy Code,
would have accrued), contingent reimbursement obligations with respect to
outstanding premiums, liabilities (including all amounts charged to Borrower's
Loan Account pursuant hereto), obligations, fees (including the fees provided
for in the Fee Letter), charges, costs, Lender Expenses (including any fees or
expenses that, but for the provisions of the Bankruptcy Code, would have
accrued), lease payments, guaranties, covenants, and duties of any kind and
description owing by Borrower to

13

--------------------------------------------------------------------------------




Lender pursuant to or evidenced by the Loan Documents and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all Lender Expenses that Borrower
is required to pay or reimburse by the Loan Documents, by law, or otherwise, and
(b) all Bank Product Obligations. Any reference in this Agreement or in the Loan
Documents to the Obligations shall include all amendments, changes, extensions,
modifications, renewals replacements, substitutions, and supplements, thereto
and thereof, as applicable, both prior and subsequent to any Insolvency
Proceeding.

        "Officers' Certificate" means the representations and warranties of
officers form submitted by Lender to Borrower, together with Borrower's
completed responses to the inquiries set forth therein, the form and substance
of such responses to be satisfactory to Lender.

        "Originating Lender" has the meaning set forth in Section 14.1(d).

        "Overadvance" has the meaning set forth in Section 2.5.

        "PAR" means purchase of accounts receivable.

        "PAR Statement" means a written confirmation sent to Borrower by a LEC
or Clearinghouse to confirm the receipt by such LEC or Clearinghouse from
Borrower of the charges that such LEC or Clearinghouse are to bill on behalf of
Borrower to the end-user.

        "Participant" has the meaning set forth in Section 14.1(d).

        "Permitted Acquisition" means an Acquisition by Borrower so long as
(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition, (b) the Person,
or the assets of the Person, being acquired are useful in the business of
Borrower as such business exists on the Closing Date, (c) Borrower has
(i) complied with its obligations under Section 4.1 hereof or (ii) in the case
of the acquisition of Stock of a Person, has caused the Person that is the
subject of the Acquisition to execute and deliver a guaranty of the Obligations
and a security agreement encumbering, on a first-priority basis, all of its
assets to secure such guaranty, in each case in form and substance satisfactory
to Lender, and (d) Borrower obtains the written consent of Lender prior to the
consummation of the proposed Acquisition.

        "Permitted Discretion" means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.

        "Permitted Dispositions" means (a) sales or other dispositions by
Borrower of Equipment that is substantially worn, damaged, or obsolete in the
ordinary course of Borrower's business, (b) the use or transfer of money or Cash
Equivalents by Borrower in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents, and (c) the licensing by Borrower, on a
non-exclusive basis, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of Borrower's business.

        "Permitted Holder" means Counsel or any of its Subsidiaries.

        "Permitted Investments" means (a) investments in Cash Equivalents,
(b) investments in negotiable instruments for collection, and (c) advances made
in connection with purchases of goods or services in the ordinary course of
business.

        "Permitted Liens" means (a) Liens held by Lender, (b) Liens for unpaid
taxes that either (i) are not yet delinquent, or (ii) do not constitute an Event
of Default hereunder and are the subject of Permitted Protests, (c) Liens set
forth on Schedule P-1, (d) the interests of lessors

14

--------------------------------------------------------------------------------




under operating leases, (e) purchase money Liens or the interests of lessors
under Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, (f) Liens arising by operation
of law in favor of warehousemen, landlords, carriers, mechanics, materialmen,
laborers, or suppliers, incurred in the ordinary course of business of Borrower
and not in connection with the borrowing of money, and which Liens either
(i) are for sums not yet delinquent, or (ii) are the subject of Permitted
Protests, (g) Liens arising from deposits made in connection with obtaining
worker's compensation or other unemployment insurance, (h) Liens or deposits to
secure performance of bids, tenders, or leases incurred in the ordinary course
of business of Borrower and not in connection with the borrowing of money,
(i) Liens granted as security for surety or appeal bonds in connection with
obtaining such bonds in the ordinary course of business of Borrower, (j) Liens
resulting from any judgment or award that is not an Event of Default hereunder,
(k) Liens with respect to the Real Property Collateral that are exceptions to
the commitments for title insurance issued in connection with the Mortgages, as
accepted by Lender, and (l) with respect to any Real Property that is not part
of the Real Property Collateral, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof by Borrower.

        "Permitted Protest" means the right of Borrower to protest any Lien
(other than any such Lien that secures the Obligations), taxes (other than
payroll taxes or taxes that are the subject of a United States federal tax
lien), or rental payment, provided that (a) a reserve with respect to such
obligation is established on the Books in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by
Borrower in good faith, and (c) Lender is satisfied that, while any such protest
is pending, there will be no impairment of the enforceability, validity, or
priority of any of the Lender's Liens.

        "Permitted Purchase Money Indebtedness" means, as of any date of
determination, Purchase Money Indebtedness incurred after the Closing Date in an
aggregate principal amount outstanding at any one time not in excess of
$7,000,000.

        "Person" means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

        "Personal Property Collateral" means all Collateral other than Real
Property.

        "Projections" means Borrower's forecasted (a) balance sheets, (b) profit
and loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower's historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

        "Purchase Money Indebtedness" means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.

        "Real Property" means any estates or interests in real property now
owned or hereafter acquired by Borrower and the improvements thereto.

        "Record" means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

15

--------------------------------------------------------------------------------




        "Remedial Action" means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities, or
(d) conduct any other actions authorized by 42 USC § 9601.

        "Report" has the meaning set forth in Section 16.17.

        "Required Availability" means Excess Availability and unrestricted cash
and Cash Equivalents in an amount of not less than $2,500,000.

        "Revolver Usage" means, as of any date of determination, the then extant
amount of outstanding Advances.

        "SEC" means the United States Securities and Exchange Commission and any
successor thereto.

        "Securities Account" means a "securities account" as that term is
defined in the Code.

        "Solvent" means, with respect to any Person on a particular date, that
such Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

        "Stock" means all shares, options, warrants, interests, participations,
or other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
"equity security" (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

        "Stock Pledge Agreement" means a stock pledge agreement, in form and
substance satisfactory to Lender, executed and delivered by CPT to Lender with
respect to the pledge of the Stock of Borrower owned by CPT.

        "Subsidiary" of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

        "Subsidiary Stock Pledge Agreement" means a stock pledge agreement, in
form and substance satisfactory to Lender, executed and delivered by Borrower to
Lender with respect to the pledge of the Stock of Canadian Subsidiary owned by
Borrower.

        "Taxes" has the meaning set forth in Section 16.5.

        "Telecommunication Taxes" means all excise or other special taxes that
in any way relate to the Borrower's provision of telecommunications services.

        "Telecommunication Tax Reserve" means, as of any date of determination
by Lender, which determinations shall not be made more frequently than monthly
without the consent of Borrower unless an Event of Default has occurred and is
continuing, an amount (without duplication) equal to the aggregate amount of all
unpaid Telecommunications Taxes and any related tax liens arising, or that may
in the future arise, with respect to such unpaid

16

--------------------------------------------------------------------------------




Telecommunication Taxes, that Lender reasonably determines to have priority over
Lender's liens or security interests in the Collateral.

        "Voidable Transfer" has the meaning set forth in Section 16.8.

        "Wells Fargo" means Wells Fargo Bank, National Association, a national
banking association.

        1.2    Accounting Terms.    All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. When used herein, the
term "financial statements" shall include the notes and schedules thereto.
Whenever the term "Borrower" is used in respect of a financial covenant or a
related definition, it shall be understood to mean Borrower and its Subsidiaries
on a consolidated basis unless the context clearly requires otherwise.

        1.3    Code.    Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein.

        1.4    Construction.    Unless the context of this Agreement or any
other Loan Document clearly requires otherwise, references to the plural include
the singular, references to the singular include the plural, the term
"including" is not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or." The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein to any Person
shall be construed to include such Person's successors and permitted assigns.
Any requirement of a writing contained herein or in the other Loan Documents
shall be satisfied by the transmission of a Record and any Record transmitted
shall constitute a representation and warranty as to the accuracy and
completeness of the information contained therein.

        1.5    Schedules and Exhibits.    All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

2.    LOAN AND TERMS OF PAYMENT.

        2.1    Revolver Advances.    

        (a)  Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, Lender agrees to make advances ("Advances") to
Borrower in an amount at any one time outstanding not to exceed an amount equal
to the lesser of (i) the Maximum Revolver Amount, or (ii) the Borrowing Base.
For purposes of this Agreement, "Borrowing Base," as of any date of
determination, shall mean the result of:

        (y)  the lesser of

        (i)    85% of the amount of Eligible Accounts, less the amounts, if any,
of each of (A) the Dilution Reserve, (B) the LEC Reserve, and (C) the Billing
and Collection Charges Reserve, and

        (ii)  an amount equal to Borrower's Collections with respect to Accounts
for the immediately preceding 90 day period, minus

17

--------------------------------------------------------------------------------




        (z)  the sum of (i) the Bank Products Reserve, (ii) the
Telecommunication Tax Reserve, (iii) the Billing Reserve, and (iv) the aggregate
amount of reserves, if any, established by Lender under Section 2.1(b).

        (b)  Anything to the contrary in this Section 2.1 notwithstanding,
Lender shall have the right to establish reserves in such amounts, and with
respect to such matters, as Lender in its Permitted Discretion shall deem
necessary or appropriate, against the Borrowing Base, including reserves with
respect to (i) sums that Borrower is required to pay (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay under any Section
of this Agreement or any other Loan Document, and (ii) amounts owing by Borrower
to any Person to the extent secured by a Lien on, or trust over, any of the
Collateral (other than any existing Permitted Lien set forth on Schedule P-1
which is specifically identified thereon as entitled to have priority over the
Lender's Liens), which Lien or trust, in the Permitted Discretion of Lender
likely would have a priority superior to the Lender's Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral.

        (c)  Lender shall have no obligation to make additional Advances
hereunder to the extent such additional Advances would cause the Revolver Usage
to exceed the Maximum Revolver Amount.

        (d)  Amounts borrowed pursuant to this Section may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.

        2.2    Intentionally omitted    

        2.3    Borrowing Procedures and Settlements.    

        (a)  Procedure for Borrowing. Each Borrowing shall be made by a request
by an Authorized Person delivered to Lender (which notice must be received by
Lender no later than 10:00 a.m. (California time) on the Business Day that is
the requested Funding Date specifying (i) the amount of such Borrowing, and
(ii) the requested Funding Date, which shall be a Business Day. At Lender's
election, in lieu of delivering the above-described request in writing, any
Authorized Person may give Lender telephonic notice of such request by the
required time, with such telephonic notice to be confirmed in writing within
24 hours of the giving of such notice.

        (b)  Making of Advances. If Lender has received a timely request for a
Borrowing in accordance with the provisions hereof, and subject to the
satisfaction of the applicable terms and conditions set forth herein, Lender
shall make the proceeds of such Advance available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
to Borrower's Designated Account.

        2.4    Payments.    

        (a)  Payments by Borrower.

        (i)    Except as otherwise expressly provided herein, all payments by
Borrower shall be made to Lender's Account and shall be made in immediately
available funds, no later than 11:00 a.m. (California time) on the date
specified herein. Any payment received by Lender later than 11:00 a.m.
(California time) shall be deemed to have been received on the following
Business Day and any applicable interest or fee shall continue to accrue until
such following Business Day.

18

--------------------------------------------------------------------------------

        (ii)  Borrower shall make payments to ensure that no Advance or portion
of any Advance shall be outstanding for more than 364 days.

        (b)  Application and Reversal of Payments.

        (i)    All payments shall be remitted to Lender and all such payments
(other than payments received while no Default or Event of Default has occurred
and is continuing and which relate to the payment of principal or interest of
specific Obligations or which relate to the payment of specific fees), and all
proceeds of Accounts or other Collateral received by Lender, shall be applied as
follows:

        (A)  first, to pay any Lender Expenses then due to Lender under the Loan
Documents, until paid in full,

        (B)  second, to pay any fees then due to Lender under the Loan Documents
until paid in full,

        (C)  third, ratably to pay interest due in respect of the Advances until
paid in full,

        (D)  fourth, so long as no Event of Default has occurred and is
continuing, and at Lender's election, to pay amounts then due and owing by
Borrower or its Subsidiaries in respect of Bank Products, until paid in full,

        (E)  fifth, so long as no Event of Default has occurred and is
continuing, to pay the principal of all Advances until paid in full; it being
understood and agreed that, so long as no Event of Default has occurred and is
continuing, such amounts shall be deemed applied to the payment of the Advances
in the order in which they were made,

        (F)  sixth, if an Event of Default has occurred and is continuing,
ratably (i) to pay the principal of all Advances until paid in full, and (ii) to
Lender, to be held by Lender, for the benefit of Wells Fargo or its Affiliates,
as applicable, as cash collateral in an amount up to the amount of the Bank
Products Reserve established prior to the occurrence of, and not in
contemplation of, the subject Event of Default until Borrower's and its
Subsidiaries' obligations in respect of the then extant Bank Products have been
paid in full or the cash collateral amount has been exhausted,

        (G)  seventh, to pay any other Obligations until paid in full, and

        (H)  eighth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

        (ii)  In each instance, so long as no Default or Event of Default has
occurred and is continuing, Section 2.4(b)(i) shall not be deemed to apply to
any payment by Borrower specified by Borrower to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.

        (iii)  For purposes of the foregoing, "paid in full" means payment of
all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not the same would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

        (iv)  In the event of a direct conflict between the priority provisions
of this Section 2.4 and other provisions contained in any other Loan Document,
it is the

19

--------------------------------------------------------------------------------




intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

        2.5    Overadvances.    If, at any time or for any reason, the amount of
Obligations (other than Bank Product Obligations) owed by Borrower to Lender
pursuant to Sections 2.1 is greater than either the Dollar or percentage
limitations set forth in Sections 2.1, (an "Overadvance"), Borrower immediately
shall pay to Lender, in cash, the amount of such excess, which amount shall be
used by Lender to reduce the Obligations in accordance with the priorities set
forth in Section 2.4(b)(i). In addition, Borrower hereby promises to pay the
Obligations (including principal, interest, fees, costs, and expenses) in
Dollars in full to Lender as and when due and payable under the terms of this
Agreement and the other Loan Documents.

        2.6    Interest Rates: Rates, Payments, and Calculations.    

        (a)  Interest Rates. Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof at a per annum rate
equal to the Base Rate plus the Base Rate Margin.

        The foregoing notwithstanding, at no time shall any portion of the
Obligations bear interest on the Daily Balance thereof at a per annum rate less
than 6%. To the extent that interest accrued hereunder at the rate set forth
herein would be less than the foregoing minimum daily rate, the interest rate
chargeable hereunder for such day automatically shall be deemed increased to the
minimum rate.

        (b)  [Intentionally omitted].

        (c)  Default Rate. Upon the occurrence and during the continuation of an
Event of Default, all Obligations that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to 4 percentage points above the per annum rate otherwise
applicable hereunder.

        (d)  Payment. Interest and all other fees payable hereunder shall be due
and payable, in arrears, on the first day of each month at any time that
Obligations or obligation to extend credit hereunder are outstanding. Borrower
hereby authorizes Lender, from time to time without prior notice to Borrower, to
charge such interest and fees, all Lender Expenses (as and when incurred), the
fees and costs provided for in Section 2.11 (as and when accrued or incurred),
and all other payments as and when due and payable under any Loan Document
(including any amounts due and payable to Wells Fargo or its Affiliates in
respect of Bank Products up to the amount of the then extant Bank Products
Reserve) to Borrower's Loan Account, which amounts thereafter shall constitute
Advances hereunder and shall accrue interest at the rate then applicable to
Advances hereunder. Any interest not paid when due shall be compounded by being
charged to Borrower's Loan Account and shall thereafter constitute Advances
hereunder and shall accrue interest at the rate then applicable to Advances that
are Base Rate Loans hereunder.

        (e)  Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed. In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

20

--------------------------------------------------------------------------------




        (f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and Lender, in executing and delivering this Agreement,
intend legally to agree upon the rate or rates of interest and manner of payment
stated within it; provided, however, that, anything contained herein to the
contrary notwithstanding, if said rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum as allowed by law, and payment received from Borrower in excess of
such legal maximum, whenever received, shall be applied to reduce the principal
balance of the Obligations to the extent of such excess.

        2.7    Cash Management.    

        (a)  Borrower shall (i) establish and maintain cash management services
of a type and on terms satisfactory to Lender at one or more of the banks set
forth on Schedule 2.7(a) (each, a "Cash Management Bank"), and shall request in
writing and otherwise take such reasonable steps to ensure that all of its
Account Debtors forward payment of the amounts owed by them directly to such
Cash Management Bank, and (ii) deposit or cause to be deposited promptly, and in
any event no later than the first Business Day after the date of receipt
thereof, all Collections (including those sent directly by Account Debtors to a
Cash Management Bank) into a bank account in Lender's name (a "Cash Management
Account") at one of the Cash Management Banks.

        (b)  Each Cash Management Bank shall establish and maintain Cash
Management Agreements with Lender and Borrower, in form and substance acceptable
to Lender. Each such Cash Management Agreement shall provide, among other
things, that (i) all items of payment deposited in such Cash Management Account
and proceeds thereof are held by such Cash Management Bank as agent or
bailee-in-possession for Lender, (ii) the Cash Management Bank has no rights of
setoff or recoupment or any other claim against the applicable Cash Management
Account other than for payment of its service fees and other charges directly
related to the administration of such Cash Management Account and for returned
checks or other items of payment, and (iii) it immediately will forward by daily
sweep all amounts in the applicable Cash Management Account to the Lender's
Account.

        (c)  So long as no Default or Event of Default has occurred and is
continuing, Borrower may amend Schedule 2.7(a) to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be satisfactory to Lender and Lender
shall have consented in writing in advance to the opening of such Cash
Management Account with the prospective Cash Management Bank, and (ii) prior to
the time of the opening of such Cash Management Account, Borrower and such
prospective Cash Management Bank shall have executed and delivered to Lender a
Cash Management Agreement. Borrower shall close any of its Cash Management
Accounts (and establish replacement cash management accounts in accordance with
the foregoing sentence) promptly and in any event within 30 days of notice from
Lender that the creditworthiness of any Cash Management Bank is no longer
acceptable in Lender's reasonable judgment, or as promptly as practicable and in
any event within 60 days of notice from Lender that the operating performance,
funds transfer, or availability procedures or performance of the Cash Management
Bank with respect to Cash Management Accounts or Lender's liability under any
Cash Management Agreement with such Cash Management Bank is no longer acceptable
in Lender's reasonable judgment.

21

--------------------------------------------------------------------------------





        (d)  The Cash Management Accounts shall be cash collateral accounts,
with all cash, checks and similar items of payment in such accounts securing
payment of the Obligations, and in which Borrower is hereby deemed to have
granted a Lien to Lender.

        2.8    Crediting Payments; Float Charge.    The receipt of any payment
item by Lender (whether from transfers to Lender by the Cash Management Banks
pursuant to the Cash Management Agreements or otherwise) shall not be considered
a payment on account unless such payment item is a wire transfer of immediately
available federal funds made to the Lender's Account or unless and until such
payment item is honored when presented for payment. Should any payment item not
be honored when presented for payment, then Borrower shall be deemed not to have
made such payment and interest shall be calculated accordingly. Anything to the
contrary contained herein notwithstanding, any payment item shall be deemed
received by Lender only if it is received into the Lender's Account on a
Business Day on or before 11:00 a.m. (California time). If any payment item is
received into the Lender's Account on a non-Business Day or after 11:00 a.m.
(California time) on a Business Day, it shall be deemed to have been received by
Lender as of the opening of business on the immediately following Business Day.
From and after the Closing Date, Lender shall be entitled to charge Borrower for
1 Business Day of "clearance" or "float" at the rate applicable to Base Rate
Loans under Section 2.6 on all Collections that are received by Borrower
(regardless of whether forwarded by the Cash Management Banks to Lender). This
across-the-board 1 Business Day clearance or float charge on all Collections is
acknowledged by the parties to constitute an integral aspect of the pricing of
the financing of Borrower and shall apply irrespective of whether or not there
are any outstanding monetary Obligations; the effect of such clearance or float
charge being the equivalent of charging 1 Business Day of interest on such
Collections.

        2.9    Designated Account.    Lender is authorized to make the Advances
under this Agreement based upon telephonic or other instructions received from
anyone purporting to be an Authorized Person, or without instructions if
pursuant to Section 2.6(d). Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrower and made by Lender hereunder.
Unless otherwise agreed by Lender and Borrower, any Advance requested by
Borrower and made by Lender hereunder shall be made to the Designated Account.

        2.10    Maintenance of Loan Account; Statements of
Obligations.    Lender shall maintain an account on its books in the name of
Borrower (the "Loan Account") on which Borrower will be charged with all
Advances made by Lender to Borrower or for Borrower's account and with all other
payment Obligations hereunder or under the other Loan Documents (except for Bank
Product Obligations), including, accrued interest, fees and expenses, and Lender
Expenses. In accordance with Section 2.8, the Loan Account will be credited with
all payments received by Lender from Borrower or for Borrower's account,
including all amounts received in the Lender's Account from any Cash Management
Bank. Lender shall render statements regarding the Loan Account to Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Expenses owing, and such statements shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and Lender unless, within 30 days after receipt thereof
by Borrower, Borrower shall deliver to Lender written objection thereto
describing the error or errors contained in any such statements.

        2.11    Fees.    Borrower shall pay to Lender the following fees and
charges, which fees and charges shall be non-refundable when paid (irrespective
of whether this Agreement is terminated thereafter):

        (a)  Unused Line Fee. On the first day of each month during the term of
this Agreement, an unused line fee in an amount equal to 0.5% per annum times
the result of (a) the Maximum Revolver Amount minus the then extant Billing
Reserve, less (b) the average Daily Balance of Advances that were outstanding
during the immediately preceding month,

22

--------------------------------------------------------------------------------

        (b)  Fee Letter Fees. As and when due and payable under the terms of the
Fee Letter, Borrower shall pay to Lender the fees set forth in the Fee Letter,
and

        (c)  Audit and Valuation Charges. Audit and valuation fees and charges
as follows (i) a fee of $850 per day, per auditor, plus out-of-pocket expenses
for each financial audit of Borrower performed by personnel employed by Lender,
(ii) if implemented, a one time charge of $5,000 plus out-of-pocket expenses for
expenses for the establishment of electronic collateral reporting systems, and
(iii) after the occurrence and during the continuance of an Event of Default,
the actual charges paid or incurred by Lender if it elects to employ the
services of one or more third Persons to perform financial audits of Borrower or
to assess Borrower's business valuation.

        2.12    [Intentionally omitted].    

        2.13    [Intentionally omitted].    

        2.14    [Intentionally omitted].    

3.    CONDITIONS; TERM OF AGREEMENT.

        3.1    Conditions Precedent to the Initial Extension of Credit.    The
obligation of Lender to make the initial Advance (or otherwise to extend any
credit provided for hereunder), is subject to the fulfillment, to the
satisfaction of Lender, of each of the conditions precedent set forth below:

        (a)  the Closing Date shall occur on or before December 31, 2001;

        (b)  Lender shall have received all financing statements required by
Lender, duly executed by Borrower, and Lender shall have received searches
reflecting the filing of all such financing statements;

        (c)  Lender shall have received each of the following documents, in form
and substance satisfactory to Lender, duly executed, and each such document
shall be in full force and effect:

        (i)    the Control Agreements,

        (ii)  the Disbursement Letter,

        (iii)  the Due Diligence Letter,

        (iv)  the Fee Letter,

        (v)  the Guaranty,

        (vi)  the Cash Management Agreements,

        (vii) the Officers' Certificate,

        (viii)  the Stock Pledge Agreement, together with all certificates
representing the shares of Stock pledged thereunder, as well as Stock powers
with respect thereto endorsed in blank,

        (ix)  the Subsidiary Stock Pledge Agreement, together with all
certificates representing the shares of Stock pledged thereunder, as well as
Stock powers with respect thereto endorsed in blank, and

        (x)  the Intercreditor Agreement;

        (d)  Lender shall have received a certificate from the Secretary of
Borrower attesting to the resolutions of Borrower's Board of Directors
authorizing its execution, delivery, and

23

--------------------------------------------------------------------------------

performance of this Agreement and the other Loan Documents to which Borrower is
a party and authorizing specific officers of Borrower to execute the same;

        (e)  Lender shall have received copies of Borrower's Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of Borrower;

        (f)    Lender shall have received a certificate of status with respect
to Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of
Borrower, which certificate shall indicate that Borrower is in good standing in
such jurisdiction;

        (g)  Lender shall have received certificates of status with respect to
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that Borrower is in good standing in such
jurisdictions;

        (h)  Lender shall have received a certificate of insurance, together
with the endorsements thereto, as are required by Section 6.8, the form and
substance of which shall be satisfactory to Lender;

        (i)    Lender shall have received Collateral Access Agreements with
respect to the following location: 9775 Business Park Avenue, San Diego,
California;

        (j)    Lender shall have received an opinion of Borrower's counsel in
form and substance satisfactory to Lender;

        (k)  Lender shall have received satisfactory evidence (including a
certificate of the chief financial officer of Borrower) that all tax returns
required to be filed by Borrower have been timely filed and all taxes upon
Borrower or its properties, assets, income, and franchises (including Real
Property taxes and payroll taxes) have been paid prior to delinquency, except
such taxes that are the subject of a Permitted Protest;

        (l)    Lender and Lender's counsel shall have been provided with a true
and complete copy of each Billing Services Agreement listed on Schedule 3.1(l)
and shall have had a reasonable opportunity to review each such Billing Services
Agreement, and Lender either (i) shall have advised Borrower that each such
Billing Services Agreement is an Approved Billing Services Agreement, or,
(ii) as to any Billing Services Agreements that are not Approved Billing
Services Agreements, Lender shall have advised Borrower that Lender nevertheless
is prepared to close (with the LEC Accounts relating to such non-approved
Billing Services Agreements, if any, not constituting Eligible LEC Accounts) and
Borrower shall have agreed in writing to such arrangement with respect to
non-approved Billing Services Agreements;

        (m)  Borrower shall have the Required Availability after giving effect
to the initial extensions of credit hereunder and Lender shall have received
satisfactory evidence that Borrower's current liabilities are reasonably current
and consistent with Borrower's historical practices;

        (n)  Lender shall have completed its business, legal, and collateral due
diligence, including a collateral audit and review of Borrower's books and
records and verification of Borrower's representations and warranties to Lender,
the results of which shall be satisfactory to Lender;

        (o)  Lender shall have received completed reference checks with respect
to Borrower's senior management, the results of which are satisfactory to Lender
in its sole discretion;

24

--------------------------------------------------------------------------------




        (p)  Lender shall have received Borrower's 2002 Business Plan and
Closing Date Business Plan;

        (q)  Borrower shall pay all Lender Expenses incurred in connection with
the transactions evidenced by this Agreement;

        (r)  Lender shall have received copies of each of the Carrier Agreements
listed on Schedule 3.1(r), together with a certificate of the Secretary of
Borrower certifying each such document as being a true, correct, and complete
copy thereof;

        (s)  Borrower shall have received all licenses, approvals or evidence of
other actions required by any Governmental Authority in connection with the
execution and delivery by Borrower of this Agreement or any other Loan Document
or with the consummation of the transactions contemplated hereby and thereby;
and

        (t)    all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Lender.

        3.2    Conditions Subsequent to the Initial Extension of Credit.    The
obligation of Lender to continue to make Advances (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of each of the conditions subsequent set forth below (the failure by
Borrower to so perform or cause to be performed constituting an Event of
Default):

        (a)  within 30 days of the Closing Date, deliver to Lender certified
copies of the policies of insurance, together with the endorsements thereto, as
are required by Section 6.8, the form and substance of which shall be
satisfactory to Lender and its counsel.

        3.3    Conditions Precedent to all Extensions of Credit.    The
obligation of Lender to make all Advances (or to extend any other credit
hereunder) shall be subject to the following conditions precedent:

        (a)  the representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date),

        (b)  no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof,

        (c)  no injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the extending of such credit shall
have been issued and remain in force by any Governmental Authority against
Borrower, Lender, or any of their Affiliates.

        (d)  no Material Adverse Change shall have occurred.

        3.4    Term.    This Agreement shall become effective upon the execution
and delivery hereof by Borrower and Lender and shall continue in full force and
effect for a term ending on December 10, 2004 (the "Maturity Date"). The
foregoing notwithstanding, Lender shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.

        3.5    Effect of Termination.    On the date of termination of this
Agreement, all Obligations (including all Bank Products Obligations) immediately
shall become due and payable without notice or demand (including providing cash
collateral to be held by Lender for the benefit of Wells Fargo or its Affiliates
with respect to the then extant Bank Products Obligations). No termination of
this Agreement, however, shall relieve or discharge Borrower of its duties,
Obligations, or covenants

25

--------------------------------------------------------------------------------


hereunder and the Lender's Liens in the Collateral shall remain in effect until
all Obligations have been fully and finally discharged and Lender's obligations
to provide additional credit hereunder have been terminated. When this Agreement
has been terminated and all of the Obligations have been fully and finally
discharged and Lender's obligations to provide additional credit under the Loan
Documents have been terminated irrevocably, Lender will, at Borrower's sole
expense, execute and deliver any UCC termination statements, lien releases,
mortgage releases, re-assignments of trademarks, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record, the
Lender's Liens and all notices of security interests and liens previously filed
by Lender with respect to the Obligations.

        3.6    Early Termination by Borrower.    Borrower has the option, at any
time upon 60 days prior written notice to Lender, to terminate this Agreement by
paying to Lender, in cash, the Obligations (including providing cash collateral
to be held by Lender for the benefit of Wells Fargo or its Affiliates with
respect to the then extant Bank Products Obligations), in full, together with
the Applicable Prepayment Premium. If Borrower has sent a notice of termination
pursuant to the provisions of this Section, then Lender's obligations to extend
credit hereunder shall terminate on the date set forth as the date of
termination of this Agreement in such notice and Borrower shall be obligated to
repay the Obligations (including providing cash collateral to be held by Lender
for the benefit of Wells Fargo or its Affiliates with respect to the then extant
Bank Products Obligations), in full, together with the Applicable Prepayment
Premium, on the date set forth as the date of termination of this Agreement in
such notice. In the event of the termination of this Agreement and repayment of
the Obligations at any time prior to the Maturity Date, for any other reason,
including (a) termination upon the election of Lender to terminate after the
occurrence of an Event of Default, (b) foreclosure and sale of Collateral,
(c) sale of the Collateral in any Insolvency Proceeding, or (iv) restructure, or
compromise of the Obligations by the confirmation of a plan of reorganization or
any other plan of compromise, restructure, or arrangement in any Insolvency
Proceeding, then, in view of the impracticability and extreme difficulty of
ascertaining the actual amount of damages to Lender or profits lost by Lender as
a result of such early termination, and by mutual agreement of the parties as to
a reasonable estimation and calculation of the lost profits or damages of
Lender, Borrower shall pay the Applicable Prepayment Premium to Lender, measured
as of the date of such termination. The foregoing notwithstanding, (w) if,
between the Closing Date and the Maturity Date, Borrower consummates an initial
public offering, private placement of equity with a third party that is not an
Affiliate of Borrower or private placement of subordinated debt with a third
party that is not an Affiliate of Borrower and the Obligations are prepaid
concurrent with and as a result of such initial public offering, private
placement of equity or private placement of subordinated debt, the Applicable
Prepayment Premium shall be reduced by 50%, (x) if, at any time after the one
year anniversary of the Closing Date, Borrower refinances with a Wells Fargo
commercial banking unit, then Borrower shall not be required to pay the
Applicable Prepayment Premium, (y) if, at any time between the Closing Date and
the Maturity Date, Borrower sells all or substantially all of its assets, or
enters into a merger or consolidation pursuant to which it is not the surviving
entity, or CPT sells all of the Stock of Borrower, in each case, to an
unaffiliated third Person, then Borrower shall not be required to pay the
Applicable Prepayment Premium, and (z) if, at any time between the Closing Date
and the Maturity Date, Lender refuses to consent to an Acquisition proposed by
Borrower, and as of the date of such refusal such Acquisition, if it were
consummated, would constitute a Permitted Acquisition (except for the refusal of
Lender to consent thereto and/or the good faith failure of Borrower to be able
to comply with clause (c)(ii) of the definition of Permitted Acquisitions) then
the Applicable Prepayment Premium shall be reduced by 50% if the prepayment
occurs in connection with the consummation of the proposed Acquisition and
within 180 days of the declination by Lender. In respect of any proposed
Acquisition, if Lender has not responded affirmatively or negatively within
10 days of the date on which it first receives a request therefor from Borrower,
it shall be deemed to have declined such request as of the 10th day after the
date of receipt.

26

--------------------------------------------------------------------------------


4.    CREATION OF SECURITY INTEREST.

        4.1    Grant of Security Interest.    Borrower hereby grants to Lender a
continuing security interest in all of its right, title, and interest in all
currently existing and hereafter acquired or arising Personal Property
Collateral in order to secure prompt repayment of any and all of the Obligations
in accordance with the terms and conditions of the Loan Documents and in order
to secure prompt performance by Borrower of each of its covenants and duties
under the Loan Documents. The Lender's Liens in and to the Personal Property
Collateral shall attach to all Personal Property Collateral without further act
on the part of Lender or Borrower. Anything contained in this Agreement or any
other Loan Document to the contrary notwithstanding, except for Permitted
Dispositions, Borrower has no authority, express or implied, to dispose of any
item or portion of the Collateral. At such time as all of the Obligations (other
than contingent indemnification obligations to the extent no claims giving rise
thereto have been asserted) have been paid in cash in full and any and all
obligations of Lender to extend credit hereunder have been terminated, Lender
agrees to provide to Borrower, at Borrower's expense, any and all termination
statements, reconveyances, or releases necessary to release the Collateral from
the Liens granted in favor of Lender.

        4.2    Negotiable Collateral.    In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral, and if
and to the extent that perfection of priority of Lender's security interest is
dependent on or enhanced by possession, Borrower, immediately upon the request
of Lender, shall endorse and deliver physical possession of such Negotiable
Collateral to Lender.

        4.3    Collection of Accounts, General Intangibles, and Negotiable
Collateral.    At any time after the occurrence and during the continuation of
an Event of Default, Lender or Lender's designee may (a) notify Account Debtors
of Borrower that the Accounts, chattel paper, or General Intangibles have been
assigned to Lender or that Lender has a security interest therein, or
(b) collect the Accounts, chattel paper, or General Intangibles directly and
charge the collection costs and expenses to the Loan Account. Borrower agrees
that it will hold in trust for Lender, as Lender's trustee, any Collections that
it receives and immediately will deliver said Collections to Lender or a Cash
Management Bank in their original form as received by Borrower.

        4.4    Delivery of Additional Documentation Required.    At any time
upon the request of Lender, Borrower shall execute and deliver to Lender, any
and all financing statements, original financing statements in lieu of
continuation statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, and all other documents (the
"Additional Documents") that Lender may request in its Permitted Discretion, in
form and substance satisfactory to Lender, to perfect and continue perfected or
better perfect the Lender's Liens in the Collateral (whether now owned or
hereafter arising or acquired), to create and perfect Liens in favor of Lender
in any Real Property acquired after the Closing Date, and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents. To the maximum extent permitted by applicable law, Borrower
authorizes Lender to execute any such Additional Documents in Borrower's name
and authorizes Lender to file such executed Additional Documents in any
appropriate filing office. In addition, on such periodic basis as Lender shall
require, Borrower shall (a) provide Lender with a report of all new patentable,
copyrightable, or trademarkable materials acquired or generated by Borrower
during the prior period, (b) cause all patents, copyrights, and trademarks
acquired or generated by Borrower that are not already the subject of a
registration with the appropriate filing office (or an application therefor
diligently prosecuted) to be registered with such appropriate filing office in a
manner sufficient to impart constructive notice of Borrower's ownership thereof,
and (c) cause to be prepared, executed, and delivered to Lender supplemental
schedules to the applicable Loan Documents to identify such patents, copyrights,
and trademarks as being subject to the security interests created thereunder.

27

--------------------------------------------------------------------------------


        4.5    Power of Attorney.    Borrower hereby irrevocably makes,
constitutes, and appoints Lender (and any of Lender's officers, employees, or
agents designated by Lender) as Borrower's true and lawful attorney, with power
to (a) if Borrower refuses to, or fails timely to execute and deliver any of the
documents described in Section 4.4, sign the name of Borrower on any of the
documents described in Section 4.4, (b) at any time that an Event of Default has
occurred and is continuing, sign Borrower's name on any invoice or bill of
lading relating to the Collateral, drafts against Account Debtors, or notices to
Account Debtors, (c) send requests for verification of Accounts, (d) endorse
Borrower's name on any Collection item that may come into Lender's possession,
(e) at any time that an Event of Default has occurred and is continuing, make,
settle, and adjust all claims under Borrower's policies of insurance and make
all determinations and decisions with respect to such policies of insurance, and
(f) at any time that an Event of Default has occurred and is continuing, settle
and adjust disputes and claims respecting the Accounts, chattel paper, or
General Intangibles directly with Account Debtors, for amounts and upon terms
that Lender determines to be reasonable, and Lender may cause to be executed and
delivered any documents and releases that Lender determines to be necessary. The
appointment of Lender as Borrower's attorney, and each and every one of its
rights and powers, being coupled with an interest, is irrevocable until all of
the Obligations have been fully and finally repaid and performed and Lender's
obligations to extend credit hereunder are terminated.

        4.6    Right to Inspect.    Lender and its officers, employees, or
agents shall have the right, from time to time hereafter to inspect the Books
and to check or test the Collateral in order to verify Borrower's financial
condition or the amount, quality, value, condition of, or any other matter
relating to, the Collateral.

        4.7    Control Agreements.    Borrower agrees that it will not transfer
assets out of any Securities Accounts other than as permitted under Section 7.19
and, if to another securities intermediary, unless each of Borrower, Lender, and
the substitute securities intermediary have entered into a Control Agreement. No
arrangement contemplated hereby or by any Control Agreement in respect of any
Securities Accounts or other Investment Property shall be modified by Borrower
without the prior written consent of Lender. Upon the occurrence and during the
continuance of a Default or Event of Default, Lender may notify any securities
intermediary to liquidate the applicable Securities Account or any related
Investment Property maintained or held thereby and remit the proceeds thereof to
the Lender's Account.

5.    REPRESENTATIONS AND WARRANTIES.

        In order to induce Lender to enter into this Agreement, Borrower makes
the following representations and warranties to Lender which shall be true,
correct, and complete, in all material respects, as of the date hereof, and
shall be true, correct, and complete, in all material respects, as of the
Closing Date, and at and as of the date of the making of each Advance (or other
extension of credit) made thereafter, as though made on and as of the date of
such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

        5.1    No Encumbrances.    Borrower has good and indefeasible title to
the Collateral and the Real Property, free and clear of Liens except for
Permitted Liens.

        5.2    Eligible Accounts.    The Eligible Accounts are bona fide
existing payment obligations of Account Debtors created by the rendition of
services to such Account Debtors in the ordinary course of Borrower's business,
owed to Borrower without defenses, disputes, offsets, counterclaims, or rights
of return or cancellation. As to each Eligible Account, such Account is not:

        (a)  owed by an employee, Affiliate, or agent of Borrower,

28

--------------------------------------------------------------------------------

        (b)  on account of a transaction wherein goods were placed on
consignment or were sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or on any other terms by reason of which the
payment by the Account Debtor may be conditional,

        (c)  payable in a currency other than Dollars,

        (d)  owed by an Account Debtor that has or has asserted a right of
setoff, has disputed its liability, or has made any claim with respect to its
obligation to pay the Account,

        (e)  owed by an Account Debtor that is subject to any Insolvency
Proceeding or is not Solvent or as to which Borrower has received notice of an
imminent Insolvency Proceeding or a material impairment of the financial
condition of such Account Debtor,

        (f)    on account of a transaction as to which the goods giving rise to
such Account have not been shipped and billed to the Account Debtor or the
services giving rise to such Account have not been performed and accepted by the
Account Debtor,

        (g)  a right to receive progress payments or other advance billings that
are due prior to the completion of performance by Borrower of the subject
contract for goods or services, and

        (h)  an Account that has not been billed to the customer.

        5.3    [Intentionally omitted].    

        5.4    Equipment.    All of the Equipment is used or held for use in
Borrower's business and is fit for such purposes.

        5.5    Location of Inventory and Equipment.    The Inventory and
Equipment are not stored with a bailee, warehouseman, or similar party and are
located only at the locations identified on Schedule 5.5.

        5.6    [intentionally omitted].    

        5.7    Location of Chief Executive Office; FEIN.    The chief executive
office of Borrower is located at the address indicated in Schedule 5.7 and
Borrower's FEIN is identified in Schedule 5.7.

        5.8    Due Organization and Qualification; Subsidiaries.    

        (a)  Borrower is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization and qualified to do business in
any state where the failure to be so qualified reasonably could be expected to
have a Material Adverse Change.

        (b)  Set forth on Schedule 5.8(b), is a complete and accurate
description of the authorized capital Stock of Borrower, by class, and, as of
the Closing Date, a description of the number of shares of each such class that
are issued and outstanding. Other than as described on Schedule 5.8(b), there
are no subscriptions, options, warrants, or calls relating to any shares of
Borrower's capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

        (c)  Set forth on Schedule 5.8(c), is a complete and accurate list of
Borrower's direct and indirect Subsidiaries, showing: (i) the jurisdiction of
their organization, (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by Borrower. All of the outstanding capital Stock of each such
Subsidiary has been validly issued and is fully paid and non-assessable.

        (d)  Except as set forth on Schedule 5.8(c), there are no subscriptions,
options, warrants, or calls relating to any shares of Borrower's Subsidiaries'
capital Stock, including any right of

29

--------------------------------------------------------------------------------




conversion or exchange under any outstanding security or other instrument.
Neither Borrower nor any of its Subsidiaries is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of Borrowers' Subsidiaries' capital Stock or any security convertible
into or exchangeable for any such capital Stock.

        5.9    Due Authorization; No Conflict.    

        (a)  The execution, delivery, and performance by Borrower of this
Agreement and the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of Borrower.

        (b)  The execution, delivery, and performance by Borrower of this
Agreement and the Loan Documents to which it is a party do not and will not
(i) violate any provision of federal, state, or local law or regulation
applicable to Borrower, the Governing Documents of Borrower, or any order,
judgment, or decree of any court or other Governmental Authority binding on
Borrower, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of Borrower, (iii) result in or require the creation or imposition of
any Lien of any nature whatsoever upon any properties or assets of Borrower,
other than Permitted Liens, or (iv) require any approval of Borrower's
interestholders or any approval or consent of any Person under any material
contractual obligation of Borrower.

        (c)  Other than the filing of financing statements, fixture filings, and
Mortgages, the execution, delivery, and performance by Borrower of this
Agreement and the Loan Documents to which Borrower is a party do not and will
not require any registration with, consent, or approval of, or notice to, or
other action with or by, any Governmental Authority or other Person.

        (d)  This Agreement and the other Loan Documents to which Borrower is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors' rights generally.

        (e)  The Lender's Liens are validly created, perfected, and first
priority Liens, subject only to Permitted Liens.

        5.10    Litigation.    Other than those matters disclosed on
Schedule 5.10, there are no actions, suits, or proceedings pending or, to the
best knowledge of Borrower, threatened against Borrower, or any of its
Subsidiaries, as applicable, except for (a) matters that are fully covered by
insurance (subject to customary deductibles), and (b) matters arising after the
Closing Date that, if decided adversely to Borrower, or any of its Subsidiaries,
as applicable, reasonably could not be expected to result in a Material Adverse
Change.

        5.11    No Material Adverse Change.    All financial statements relating
to Borrower that have been delivered by Borrower to Lender have been prepared in
accordance with GAAP (except, in the case of unaudited financial statements, for
the lack of footnotes and being subject to year-end audit adjustments) and
present fairly in all material respects, Borrower's financial condition as of
the date thereof and results of operations for the period then ended. There has
not been a Material Adverse Change with respect to Borrower since the date of
the latest financial statements submitted to Lender on or before the Closing
Date.

        5.12    Fraudulent Transfer.    

        (a)  Borrower is Solvent.

30

--------------------------------------------------------------------------------

        (b)  No transfer of property is being made by Borrower and no obligation
is being incurred by Borrower in connection with the transactions contemplated
by this Agreement or the other Loan Documents with the intent to hinder, delay,
or defraud either present or future creditors of Borrower.

        5.13    Employee Benefits.    None of Borrower, any of its Subsidiaries,
or any of their ERISA Affiliates maintains or contributes to any Benefit Plan.

        5.14    Environmental Condition.    Except as set forth on
Schedule 5.14, (a) to Borrower's knowledge, none of Borrower's assets has ever
been used by Borrower or by previous owners or operators in the disposal of, or
to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such production, storage, handling, treatment, release or
transport was in violation, in any material respect, of applicable Environmental
Law, (b) to Borrower's knowledge, none of Borrower's properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) Borrower has not
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by Borrower, and
(d) Borrower has not received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal or state governmental
agency concerning any action or omission by Borrower resulting in the releasing
or disposing of Hazardous Materials into the environment.

        5.15    Brokerage Fees.    Borrower has not utilized the services of any
broker or finder in connection with Borrower's obtaining financing from Lender
under this Agreement and no brokerage commission or finders fee is payable by
Borrower in connection herewith.

        5.16    Intellectual Property.    Borrower owns, or holds licenses in,
all trademarks, trade names, copyrights, patents, patent rights, and licenses
that are necessary to the conduct of its business as currently conducted.
Attached hereto as Schedule 5.16 is a true, correct, and complete listing of all
material patents, patent applications, trademarks, trademark applications,
copyrights, and copyright registrations as to which Borrower is the owner or is
an exclusive licensee.

        5.17    Leases.    Borrower enjoys peaceful and undisturbed possession
under all leases material to the business of Borrower and to which it is a party
or under which it is operating. All of such leases are valid and subsisting and
no material default by Borrower exists under any of them.

        5.18    DDAs.    Set forth on Schedule 5.18 are all of Borrower's DDAs,
including, with respect to each depository (i) the name and address of such
depository, and (ii) the account numbers of the accounts maintained with such
depository.

        5.19    Complete Disclosure.    All factual information (taken as a
whole) furnished by or on behalf of Borrower in writing to Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents,
or any transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of Borrower
in writing to Lender will be, true and accurate, in all material respects, on
the date as of which such information is dated or certified and not incomplete
by omitting to state any fact necessary to make such information (taken as a
whole) not misleading in any material respect at such time in light of the
circumstances under which such information was provided. On the Closing Date,
the Closing Date Projections represent, and as of the date on which any other
Projections are delivered to Lender, such additional Projections represent
Borrower's good faith best estimate of its future performance for the periods
covered thereby.

        5.20    Indebtedness.    Set forth on Schedule 5.20 is a true and
complete list of all Indebtedness of Borrower outstanding immediately prior to
the Closing Date that is to remain outstanding after the Closing Date and such
Schedule accurately reflects the aggregate principal amount of such Indebtedness
and the principal terms thereof.

31

--------------------------------------------------------------------------------

6.    AFFIRMATIVE COVENANTS.

        Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until full and final payment of the Obligations, Borrower
shall and shall cause each of its Subsidiaries to do all of the following:

        6.1    Accounting System.    Maintain a system of accounting that
enables Borrower to produce financial statements in accordance with GAAP and
maintain records pertaining to the Collateral that contain information as from
time to time reasonably may be requested by Lender.

        6.2    Collateral Reporting.    Provide Lender with the following
documents at the following times in form satisfactory to Lender:

Weekly   (a) a sales journal, collection journal, and credit register since the
last such schedule and a calculation of the Borrowing Base as of such date,
 
 
(b) notice of all returns, disputes, or claims, and
 
 
(c) a report calculating the aggregate outstanding accrued and unpaid
obligations of Borrower to LECs and Clearinghouses as of the last day of the
week most recently ended, with respect to billing and collection charges payable
under Billing Services Agreements and detailing any accruals or payments with
respect thereto that occurred during such week.
Monthly (not later than the 10th day of each month)
 
(d) a detailed calculation of the Borrowing Base (including detail regarding
those Accounts that are not Eligible LEC Accounts),
 
 
(e) a detailed aging, by total, of the Accounts, together with a reconciliation
to the detailed calculation of the Borrowing Base previously provided to Lender,
and
 
 
(f) a summary aging, by vendor, of Borrower's accounts payable and any book
overdraft.
Quarterly
 
(g) a detailed list of Borrower's LECs and Clearinghouses, and
 
 
(h) a report regarding Borrower's accrued, but unpaid, ad valorem taxes.
Upon request by Lender
 
(i) copies of invoices in connection with the Accounts, credit memos, remittance
advices, deposit slips, shipping and delivery documents in connection with the
Accounts and, for Equipment acquired by Borrower, purchase orders and invoices,
 
 
(j) PAR Statements, and
 
 
(k) such other reports as to the Collateral, or the financial condition of
Borrower, as Lender may request.

        In addition, Borrower agrees to cooperate fully with Lender to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth above.

        6.3    Financial Statements, Reports, Certificates.    Deliver to
Lender:

        (a)  as soon as available, but in any event within 30 days (45 days in
the case of a month that is the end of one of the first 3 fiscal quarters in a
fiscal year) after the end of each month during each of Borrower's fiscal years,

32

--------------------------------------------------------------------------------

        (i)    a company prepared consolidated balance sheet, income statement,
and statement of cash flow covering Borrower's and its Subsidiaries' operations
during such period,

        (ii)  a certificate signed by the chief financial officer of Borrower to
the effect that:

        (A)  the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Borrower and its Subsidiaries,

        (B)  the representations and warranties of Borrower contained in this
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date),

        (C)  there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance, describing
such non-compliance as to which he or she may have knowledge and what action
Borrower has taken, is taking, or proposes to take with respect thereto), and

        (iii)  for each month that is the date on which a financial covenant in
Section 7.20 is to be tested, a Compliance Certificate demonstrating, in
reasonable detail, compliance at the end of such period with the applicable
financial covenants contained in Section 7.20, and

        (b)  as soon as available, but in any event within 90 days after the end
of each of Borrower's fiscal years,

        (i)    financial statements of Borrower and its Subsidiaries for each
such fiscal year, audited by one of the so-called "Big Five" firms of
independent certified public accountants and certified, without any
qualifications, by such accountants to have been prepared in accordance with
GAAP (such audited financial statements to include a balance sheet, income
statement, and statement of cash flow and, if prepared, such accountants' letter
to management),

        (ii)  a certificate of such accountants addressed to Lender stating that
such accountants do not have knowledge of the existence of any Default or Event
of Default under Section 7.20,

        (c)  as soon as available, but in any event within 30 days prior to the
start of each of Borrower's fiscal quarters,

        (i)    copies of Borrower's Projections, in form (including as to scope
and underlying assumptions) satisfactory to Lender, in its sole discretion, for
the forthcoming year, quarter by quarter, certified by the chief financial
officer of Borrower as being such officer's good faith best estimate of the
financial performance of Borrower during the period covered thereby,

        (d)  if and when filed by Borrower,

        (i)    Form 10-Q quarterly reports, Form 10-K annual reports, and
Form 8-K current reports,

        (ii)  any other filings made by Borrower with the SEC,

        (iii)  copies of Borrower's federal income tax returns, and any
amendments thereto, filed with the Internal Revenue Service, and

33

--------------------------------------------------------------------------------




        (iv)  any other information that is provided by Borrower to its
shareholders generally,

        (e)  if and when filed by Borrower and as requested by Lender,
satisfactory evidence of payment of applicable excise taxes in each
jurisdictions in which (i) Borrower conducts business or is required to pay any
such excise tax, (ii) where Borrower's failure to pay any such applicable excise
tax would result in a Lien on the properties or assets of Borrower, or
(iii) where Borrower's failure to pay any such applicable excise tax reasonably
could be expected to result in a Material Adverse Change,

        (f)    as soon as Borrower has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that Borrower proposes to take with respect thereto, and

        (g)  upon the request of Lender, any other report reasonably requested
relating to the financial condition of Borrower.

        In addition to the financial statements referred to above, Borrower
agrees to deliver financial statements prepared on both a consolidated and
consolidating basis and agrees that no Subsidiary of Borrower will have a fiscal
year different from that of Borrower. Borrower agrees that its independent
certified public accountants are authorized to communicate with Lender and to
release to Lender whatever financial information concerning Borrower Lender
reasonably may request. If an Event of Default has occurred and is continuing,
Borrower waives the right to assert a confidential relationship, if any, it may
have with any accounting firm or service bureau in connection with any
information requested by Lender pursuant to or in accordance with this
Agreement, and agrees that Lender may contact directly any such accounting firm
or service bureau in order to obtain such information. Unless an Event of
Default has occurred and is continuing, Lender agrees to provide Borrower with
notice before contacting such accounting firm and agrees that Borrower may
participate in any meeting or discussions with such accounting firm and Lender
(so long as the presence of Borrower would not delay the meeting or discussion
and so long as the presence of Borrower would not inhibit the ability of the
accounting firm to provide Lender with a candid assessment of Borrower's
financial condition); it being understood that Lender shall not be liable to
Borrower for failing to provide such notice so long as such failure is not
wilful.

        6.4    [Intentionally omitted].    

        6.5    Chargebacks.    Cause chargebacks and allowances, as between
Borrower and its Account Debtors, to be on the same basis and in accordance with
the usual customary practices of Borrower, as they exist at the time of the
execution and delivery of this Agreement.

        6.6    Maintenance of Properties.    Maintain and preserve all of its
properties which are necessary or useful in the proper conduct to its business
in good working order and condition, ordinary wear and tear excepted, and comply
at all times with the provisions of all leases to which it is a party as lessee
so as to prevent any loss or forfeiture thereof or thereunder.

        6.7    Taxes.    Cause all assessments and taxes, whether real,
personal, or otherwise, due or payable by, or imposed, levied, or assessed
against Borrower or any of its assets to be paid in full, before delinquency or
before the expiration of any extension period, except to the extent that the
validity of such assessment or tax shall be the subject of a Permitted Protest.
Borrower will make timely payment or deposit of all tax payments and withholding
taxes required of it by applicable laws, including those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, and federal income
taxes, and will, upon request, furnish Lender with proof satisfactory to Lender
indicating that Borrower has made such payments or deposits. Borrower shall
deliver satisfactory evidence of payment of applicable excise taxes in each
jurisdictions in which Borrower is required to pay any such excise tax.

34

--------------------------------------------------------------------------------


        6.8    Insurance.    

        (a)  At Borrower's expense, maintain insurance respecting its assets
wherever located, covering loss or damage by fire, theft, explosion, and all
other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Borrower also shall maintain business
interruption, public liability, and product liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation. All such
policies of insurance shall be in such amounts and with such insurance companies
as are reasonably satisfactory to Lender. Borrower shall deliver copies of all
such policies to Lender with a satisfactory lender's loss payable endorsement
naming Lender as sole loss payee or additional insured, as appropriate. Each
policy of insurance or endorsement shall contain a clause requiring the insurer
to give not less than 30 days prior written notice to Lender in the event of
cancellation of the policy for any reason whatsoever.

        (b)  Borrower shall give Lender prompt notice of any loss covered by
such insurance. Any monies received as payment for any loss under any insurance
policy mentioned above (other than liability insurance policies) or as payment
of any award or compensation for condemnation or taking by eminent domain, shall
be paid over to Lender to be applied at the option of Borrower either to the
prepayment of the Obligations or shall be disbursed to Borrower under staged
payment terms reasonably satisfactory to Lender for application to the cost of
repairs, replacements, or restorations.

        (c)  Borrower will not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 6.8, unless Lender is included thereon as named insured with the loss
payable to Lender under a lender's loss payable endorsement or its equivalent.
Borrower immediately shall notify Lender whenever such separate insurance is
taken out, specifying the insurer thereunder and full particulars as to the
policies evidencing the same, and copies of such policies promptly shall be
provided to Lender.

        6.9    Location of Inventory and Equipment.    Keep the Inventory and
Equipment only at the locations identified on Schedule 5.5; provided, however,
that Borrower may amend Schedule 5.5 so long as such amendment occurs by written
notice to Lender not less than 30 days prior to the date on which Inventory or
Equipment is moved to such new location, so long as such new location is within
the continental United States, and so long as, at the time of such written
notification, Borrower provides any financing statements or fixture filings
necessary to perfect and continue perfected the Lender's Liens on such assets
and also provides to Lender a Collateral Access Agreement.

        6.10    Compliance with Laws.    Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
including the Fair Labor Standards Act and the Americans With Disabilities Act,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, would not result in and reasonably could not
be expected to result in a Material Adverse Change.

        6.11    Leases.    Pay when due all rents and other amounts payable
under any leases to which Borrower is a party or by which Borrower's properties
and assets are bound, unless such payments are the subject of a Permitted
Protest.

        6.12    Brokerage Commissions.    Pay any and all brokerage commission
or finders fees incurred in connection with or as a result of Borrower's
obtaining financing from Lender under this Agreement. Borrower agrees and
acknowledges that payment of all such brokerage commissions or finders fees
shall be the sole responsibility of Borrower, and Borrower agrees to indemnify,
defend, and hold Lender harmless from and against any claim of any broker or
finder arising out of Borrower's obtaining financing from Lender under this
Agreement.

35

--------------------------------------------------------------------------------


        6.13    Existence.    At all times preserve and keep in full force and
effect Borrower's valid existence and good standing and any rights and
franchises material to Borrower's businesses.

        6.14    Environmental.    

        (a)  Keep any property either owned or operated by Borrower free of any
Environmental Liens or post bonds or other financial assurances sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens,
(b) comply, in all material respects, with Environmental Laws and provide to
Lender documentation of such compliance which Lender reasonably requests,
(c) promptly notify Lender of any release of a Hazardous Material in any
reportable quantity from or onto property owned or operated by Borrower and take
any Remedial Actions required to abate said release or otherwise to come into
compliance with applicable Environmental Law, and (d) promptly provide Lender
with written notice within 10 days of the receipt of any of the following:
(i) notice that an Environmental Lien has been filed against any of the real or
personal property of Borrower, (ii) commencement of any Environmental Action or
notice that an Environmental Action will be filed against Borrower, and
(iii) notice of a violation, citation, or other administrative order which
reasonably could be expected to result in a Material Adverse Change.

        6.15    Disclosure Updates.    Promptly and in no event later than 5
Business Days after obtaining knowledge thereof, (a) notify Lender if any
written information, exhibit, or report furnished to Lender contained any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made, and (b) correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement,
filing, or recordation thereof.

        6.16    Performance of Obligations to Carriers.    Except as otherwise
specifically excepted by Schedule 6.16, from and after the date hereof, make all
payments due from it to Carriers within 60 days of their due date, and otherwise
comply in all material respects with Borrower's non-monetary contractual
obligations to Carriers; provided that Borrower shall not be in breach of this
Section 6.16 by virtue of claiming permitted credits and deductions, or by
virtue of immaterial breaches that would not permit Carriers to enforce default
remedies. Should Borrower acquire knowledge that Borrower is in breach of this
Section 6.16 or should Borrower receive a written default notice from any
Carrier, in each such instance Borrower promptly shall notify Lender of same and
all relevant details pertaining thereto. If Lender reasonably determines that
Borrower is in breach of the requirements of this Section 6.16, and that such
breach may have an adverse effect upon the value or collectibility of the
Accounts (such as, by way of illustration but not by way of limitation, where a
Carrier threatens to contact customers of Borrower and give notices or assert
demands that could confuse such customers or interfere with collection of the
affected Accounts by Borrower or Lender), then Lender in the reasonable exercise
of its discretion may elect to pay to such Carrier amounts claimed by such
Carrier to be due from Borrower, whereupon such amounts so paid by lender shall
become Lender Expenses immediately due and payable from Borrower to Lender.

        6.17    LEC, Clearinghouse, and Carrier Agreements.    From time to
time, if and as requested by Lender, Borrower shall deliver to Lender copies of
all Billing Services Agreement, Carrier Agreements, and/or other material
agreements in effect between Borrower and LECs, Clearinghouses or Carriers;
provided that if any such agreement contains confidentiality restrictions,
Lender will agree to reasonable restrictions upon the use or dissemination of
such agreement by Lender.

        6.18    Change of Management    

        If at any time after the Closing Date, the individual who serves as
Borrower's Chief Financial Officer resigns, is terminated or otherwise fails to
continue to serve as Chief Financial Officer,

36

--------------------------------------------------------------------------------


Borrower shall fill such office within 90 days of such resignation, termination,
or failure to serve with an individual reasonably acceptable to the Lender.

        6.19    Trademarks    

        Borrower shall (a) cause all of its trademarks that are not already the
subject of a registration with the United States Patent and Trademark Office (or
an application therefor diligently prosecuted) to be registered with the United
States Patent and Trademark Office in a manner sufficient to impart constructive
notice of Borrower's ownership thereof, and (b) cause to be prepared, executed,
and delivered to Lender, with sufficient time to permit Lender to record no
later than the last Business Day within 10 days following the date that such
trademarks have been registered or an application for registration has been
filed, a Trademark Security Agreement reflecting the security interest of Lender
in such trademarks, which shall be in form and content suitable for registration
with the United States Patent and Trademark Office so as to give constructive
notice, when so registered, of the transfer by Borrower to Lender of a security
interest in such trademarks.

7.    NEGATIVE COVENANTS.

        Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until full and final payment of the Obligations, Borrower
will not and will not permit any of its Subsidiaries to do any of the following:

        7.1    Indebtedness.    Create, incur, assume, permit, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

        (a)  Indebtedness evidenced by this Agreement and the other Loan
Documents,

        (b)  Indebtedness set forth on Schedule 5.20,

        (c)  Permitted Purchase Money Indebtedness, and

        (d)  refinancings, renewals, or extensions of Indebtedness permitted
under clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Lender's judgment,
materially impair the prospects of repayment of the Obligations by Borrower or
materially impair Borrower's creditworthiness, (ii) such refinancings, renewals,
or extensions do not result in an increase in the principal amount of, or
interest rate with respect to, the Indebtedness so refinanced, renewed, or
extended, (iii) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are materially more burdensome or restrictive to Borrower, and (iv) if
the Indebtedness that is refinanced, renewed, or extended was subordinated in
right of payment to the Obligations, then the terms and conditions of the
refinancing, renewal, or extension Indebtedness must include subordination terms
and conditions that are at least as favorable to Lender as those that were
applicable to the refinanced, renewed, or extended Indebtedness.

        7.2    Liens.    Create, incur, assume, or permit to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 7.1(d) and so long as the replacement Liens only encumber
those assets that secured the refinanced, renewed, or extended Indebtedness).

37

--------------------------------------------------------------------------------

        7.3    Restrictions on Fundamental Changes.    

        (a)  Enter into any merger or consolidation (other than a Permitted
Acquisition), reorganization, or recapitalization, or reclassify its Stock.

        (b)  Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution).

        (c)  Convey, sell, lease, license, assign, transfer, or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its assets (other than pursuant to a Permitted Acquisition).

        7.4    Disposal of Assets.    Other than Permitted Dispositions, convey,
sell, lease, license, assign, transfer, or otherwise dispose of any of
Borrower's assets.

        7.5    Change Name.    Change Borrower's name, FEIN, corporate
structure, or identity, or add any new fictitious name; provided, however, that
Borrower may change its name upon at least 30 days prior written notice to
Lender of such change and so long as, at the time of such written notification,
Borrower provides any financing statements or fixture filings necessary to
perfect and continue perfected the Lender's Liens.

        7.6    Guarantee.    Guarantee or otherwise become in any way liable
with respect to the obligations of any third Person except by endorsement of
instruments or items of payment for deposit to the account of Borrower or which
are transmitted or turned over to Lender.

        7.7    Nature of Business.    Make any change in Borrower's Business.

        7.8    Prepayments and Amendments.    

        (a)  Except in connection with a refinancing permitted by
Section 7.1(d), prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower, other than the Obligations in accordance with this
Agreement, and

        (b)  Except in connection with a refinancing permitted by
Section 7.1(d), directly or indirectly, amend, modify, alter, increase, or
change any of the terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing or concerning Indebtedness permitted
under Sections 7.1(b) or (c).

        7.9    Change of Control.    Cause, permit, or suffer, directly or
indirectly, any Change of Control.

        7.10    Consignments.    Consign any Inventory or sell any Inventory on
bill and hold, sale or return, sale on approval, or other conditional terms of
sale.

        7.11    Distributions.    Make any distribution or declare or pay any
dividends (in cash or other property, other than common Stock) on, or purchase,
acquire, redeem, or retire any of Borrower's Stock, of any class, whether now or
hereafter outstanding.

        7.12    Accounting Methods.    Modify or change its method of accounting
(other than as may be required to conform to GAAP) or enter into, modify, or
terminate any agreement currently existing, or at any time hereafter entered
into with any third party accounting firm or service bureau for the preparation
or storage of Borrower's accounting records without said accounting firm or
service bureau agreeing to provide Lender information regarding the Collateral
or Borrower's financial condition.

        7.13    Investments.    Except for Permitted Investments and Permitted
Acquisitions, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment; provided, however, that Borrower shall not have Permitted
Investments (other than in the Cash Management Accounts) in excess of $25,000
outstanding at any one time unless Borrower and the applicable securities
intermediary or bank have entered into Control

38

--------------------------------------------------------------------------------


Agreements governing such Permitted Investments, as Lender shall determine in
its Permitted Discretion, to perfect (and further establish) the Lender's Liens
in such Permitted Investments.

        7.14    Transactions with Affiliates.    Except as set forth on
Schedule 7.14, directly or indirectly enter into or permit to exist any
transaction with any Affiliate of Borrower except for transactions that are upon
fair and reasonable terms, that are fully disclosed to Lender, and that are no
less favorable to Borrower than would be obtained in an arm's length transaction
with a non-Affiliate.

        7.15    Suspension.    Suspend or go out of a substantial portion of its
business.

        7.16    [Intentionally omitted].    

        7.17    Use of Proceeds.    Use the proceeds of the Advances for any
purpose other than (a) on the Closing Date, (i) to repay $2,500,000 of principal
under the Counsel Note, and (ii) to pay transactional fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for its lawful and permitted purposes
including, without limitation, the financing of working capital, capital
expenditures, payment of indebtedness and general corporate expenses.

        7.18    Change in Location of Chief Executive Office; Inventory and
Equipment with Bailees.    Relocate its chief executive office to a new location
without providing 30 days prior written notification thereof to Lender and so
long as, at the time of such written notification, Borrower provides any
financing statements or fixture filings necessary to perfect and continue
perfected the Lender's Liens and also provides to Lender a Collateral Access
Agreement with respect to such new location. The Inventory and Equipment shall
not at any time now or hereafter be stored with a bailee, warehouseman, or
similar party without Lender's prior written consent.

        7.19    Securities Accounts.    Establish or maintain any Securities
Account unless Lender shall have received a Control Agreement in respect of such
Securities Account. Borrower shall not transfer assets out of any Securities
Account; provided, however, that, so long as no Event of Default has occurred
and is continuing or would result therefrom, Borrower may use such assets (and
the proceeds thereof) to the extent not prohibited by this Agreement.

        7.20    Financial Covenants.    

        (a)  Minimum EBITDA. If the sum of Excess Availability and unrestricted
cash and Cash Equivalents at any time during any of the periods set forth in the
following table is less than $2,500,000, then Borrower shall not fail to
maintain EBITDA for the applicable period, measured on a fiscal quarter-end
basis, of not less than the required amount set forth in the following table for
the applicable period set forth opposite thereto;

Applicable Amount


--------------------------------------------------------------------------------

  Applicable Period

--------------------------------------------------------------------------------

$ 1,250,000   For the 3 month period ending March 31, 2002 $ 2,500,000   For the
6 month period ending June 30, 2002 $ 3,750,000   For the 9 month period ending
September 30, 2002 $ 5,000,000   For the 12 month period ending each fiscal
quarter thereafter

39

--------------------------------------------------------------------------------

        For the period ending March 31, 2002, Lender shall adjust Borrower's
EBITDA to reflect the amount of discretionary promotional expenses expensed
during such period. The foregoing notwithstanding, if Borrower fails to maintain
the required EBITDA for any period, Borrower shall have 10 calendar days
following the applicable period to provide Lender with evidence (in form and
substance reasonably satisfactory to Lender) that it (i) has received one or
more equity capital contributions in cash or (ii) has consummated a private
placement of subordinated debt (which subordinated debt shall be subject to a
subordination agreement in form and substance reasonably satisfactory to Lender)
in an aggregate amount such that the sum of Excess Availability and unrestricted
cash and Cash Equivalents after the receipt of such equity capital contributions
is at least $2,500,000.

        (b)  Capital Expenditures. Make capital expenditures (i) in Fiscal Year
2002 in excess of $5,000,000 (ii) in Fiscal Year 2003 in excess of $3,000,000
and (iii) in Fiscal Year 2004 in excess of 120% of the actual amount of
aggregate capital expenditures in Fiscal Year 2003 (which amounts shall include
all expenditures made in connection with any Permitted Acquisition); provided,
however, that the maximum capital expenditures amount for any fiscal year shall
be increased by an amount equal to the lesser of the portion, if any, of the
maximum capital expenditures amount set forth above for the previous fiscal year
that was not actually utilized for capital expenditures during such fiscal year.

        7.21    Contracts with Carriers, Clearinghouses, and LECs.    Enter into
any new contractual arrangements with Carriers, Clearinghouses, or LECs, or
materially amend, modify, or extend existing contractual arrangements with
Carriers, Clearinghouses, or LECs, if the effect in either case would be to
prohibit Lender from having a security interest in the rights of Borrower
thereunder, to prohibit disclosure of the terms thereof to Lender (although
disclosure may be conditioned on Lender's agreement to reasonable
confidentiality provisions), to grant a security interest to the Carrier,
Clearinghouse, or LEC in any of the Collateral, to authorize any Carrier to
withhold delivery of call transaction record tapes other than after the
occurrence of a default, or to authorize any Carrier to contact or directly bill
customers of Borrower with respect to services provided by such Carrier to
Borrower for resale to Borrower's customers.

8.    EVENTS OF DEFAULT.

        Any one or more of the following events shall constitute an event of
default (each, an "Event of Default") under this Agreement:

        8.1  If Borrower fails to pay when due and payable, or when declared due
and payable, all or any portion of the Obligations (whether of principal,
interest (including any interest which, but for the provisions of the Bankruptcy
Code, would have accrued on such amounts), fees and charges due Lender,
reimbursement of Lender Expenses, or other amounts constituting Obligations);

        8.2  (a) If Borrower fails or neglects to perform, keep, or observe, in
any material respect, any term, provision, condition, covenant, or agreement
contained in Sections 6.2 (Collateral Reporting), 6.9 (Location of Inventory and
Equipment), 6.10 (Compliance with Laws), or 6.11 (Leases) of this Agreement and
such failure continues for a period of 5 days; (b) If Borrower fails or neglects
to perform, keep, or observe, in any material respect, any term, provision,
condition, covenant, or agreement contained in Sections 6.1 (Accounting System),
6.3 (Financial Statements, Reports, Certificates), 6.6 (Chargebacks), or 6.8
(Maintenance of Properties) of this Agreement, or any term, provision,
condition, covenant, or agreement contained in any of the other Loan Documents
and such failure continues for a period of 15 days; or (c) If Borrower fails or
neglects to perform, keep, or observe any other term, provision, condition,
covenant, or agreement contained in this Agreement, or in any other present or
future agreement between Borrower and Lender (giving effect to any grace
periods, if any, expressly provided for in such other agreements); in each case,
other than any such

40

--------------------------------------------------------------------------------


term, provision, condition, covenant, or agreement that is the subject of
another provision of this Section 8, in which event such other provision of this
Section 8 shall govern); provided that, during any period of time that any such
failure or neglect of Borrower referred to in this paragraph exists, even if
such failure or neglect is not yet an Event of Default by virtue of the
existence of a grace period, Lender shall not required during such period to
make Advances to Borrower;

        8.3  If any material portion of Borrower's or any of its Subsidiaries'
assets is attached, seized, subjected to a writ or distress warrant, levied
upon, or comes into the possession of any third Person;

        8.4  If an Insolvency Proceeding is commenced by Borrower, any of its
Subsidiaries, Counsel, or Guarantor;

        8.5  If an Insolvency Proceeding is commenced against Borrower, any of
its Subsidiaries, Counsel, or Guarantor, and any of the following events occur:
(a) Borrower, the Subsidiary, Counsel, or Guarantor consents to the institution
of such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 45 calendar days of the date
of the filing thereof; provided, however, that, during the pendency of such
period, Lender shall be relieved of its obligations to extend credit hereunder,
(d) an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower, any of its Subsidiaries, Counsel, or
Guarantor or (e) an order for relief shall have been entered therein;

        8.6  If Borrower, any of its Subsidiaries, Counsel, or Guarantor is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs;

        8.7  If a notice of Lien, levy, or assessment is filed of record with
respect to any of Borrower's or any of its Subsidiaries' assets by the United
States, or any department, agency, or instrumentality thereof, or by any state,
county, municipal, or governmental agency, or if any taxes or debts owing at any
time hereafter to any one or more of such entities becomes a Lien, whether
choate or otherwise, upon any of Borrower's or any of its Subsidiaries' assets
and the same is not paid before such payment is delinquent;

        8.8  If a judgment or other claim becomes a Lien or encumbrance upon any
material portion of Borrower's or any of its Subsidiaries' assets;

        8.9  If Borrower receives a written notice of default under any material
Carrier Agreement;

        8.10 If there is a default in any material agreement to which Borrower
or any of its Subsidiaries is a party and such default (a) occurs at the final
maturity of the obligations thereunder, or (b) results in a right by the other
party thereto, irrespective of whether exercised, to accelerate the maturity of
Borrower's or its Subsidiaries' obligations thereunder, to terminate such
agreement, or to refuse to renew such agreement pursuant to an automatic renewal
right therein;

        8.11 If Borrower or any of its Subsidiaries makes any payment on account
of Indebtedness that has been contractually subordinated in right of payment to
the payment of the Obligations, except to the extent such payment is permitted
by the terms of the subordination provisions applicable to such Indebtedness;

        8.12 If any material misstatement or misrepresentation exists now or
hereafter in any warranty, representation, statement, or Record made to Lender
by Borrower, its Subsidiaries, or any officer, employee, agent, or director of
Borrower or any of its Subsidiaries;

        8.13 If the obligation of Guarantor under the Guaranty is limited or
terminated by operation of law or by Guarantor thereunder; or

41

--------------------------------------------------------------------------------


        8.14 If this Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on or security interest in the Collateral covered hereby or
thereby; or

        8.15 Any provision of any Loan Document shall at any time for any reason
be declared to be null and void, or the validity or enforceability thereof shall
be contested by Borrower, or a proceeding shall be commenced by Borrower, or by
any Governmental Authority having jurisdiction over Borrower, seeking to
establish the invalidity or unenforceability thereof, or Borrower shall deny
that Borrower has any liability or obligation purported to be created under any
Loan Document.

9.    LENDER'S RIGHTS AND REMEDIES.

        9.1    Rights and Remedies.    Upon the occurrence, and during the
continuation, of an Event of Default, Lender (at its election but without notice
of its election and without demand) may do any one or more of the following, all
of which are authorized by Borrower:

        (a)  Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable;

        (b)  Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrower and Lender;

        (c)  Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of Lender, but without affecting any of the
Lender's Liens in the Collateral and without affecting the Obligations;

        (d)  Settle or adjust disputes and claims directly with Account Debtors
for amounts and upon terms which Lender considers advisable, and in such cases,
Lender will credit Borrower's Loan Account with only the net amounts received by
Lender in payment of such disputed Accounts after deducting all Lender Expenses
incurred or expended in connection therewith;

        (e)  Cause Borrower to hold all returned Inventory in trust for Lender,
segregate all returned Inventory from all other assets of Borrower or in
Borrower's possession and conspicuously label said returned Inventory as the
property of Lender;

        (f)    Without notice to or demand upon Borrower, make such payments and
do such acts as Lender considers necessary or reasonable to protect its security
interests in the Collateral. Borrower agrees to assemble the Personal Property
Collateral if Lender so requires, and to make the Personal Property Collateral
available to Lender at a place that Lender may designate which is reasonably
convenient to both parties. Borrower authorizes Lender to enter the premises
where the Personal Property Collateral is located, to take and maintain
possession of the Personal Property Collateral, or any part of it, and to pay,
purchase, contest, or compromise any Lien that in Lender's determination appears
to conflict with the Lender's Liens and to pay all expenses incurred in
connection therewith and to charge Borrower's Loan Account therefor. With
respect to any of Borrower's owned or leased premises, Borrower hereby grants
Lender a license to enter into possession of such premises and to occupy the
same, without charge, in order to exercise any of Lender's rights or remedies
provided herein, at law, in equity, or otherwise;

        (g)  Without notice to Borrower (such notice being expressly waived),
and without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of Borrower held by Lender
(including any amounts received in the Cash Management

42

--------------------------------------------------------------------------------




Accounts), or (ii) Indebtedness at any time owing to or for the credit or the
account of Borrower held by Lender;

        (h)  Hold, as cash collateral, any and all balances and deposits of
Borrower held by Lender, and any amounts received in the Cash Management
Accounts, to secure the full and final repayment of all of the Obligations;

        (i)    Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Personal Property Collateral. Borrower hereby grants to Lender a license or
other right to use, without charge, Borrower's labels, patents, copyrights,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any property of a similar nature, as it pertains to the Personal Property
Collateral, in completing production of, advertising for sale, and selling any
Personal Property Collateral and Borrower's rights under all licenses and all
franchise agreements shall inure to Lender's benefit;

        (j)    Sell the Personal Property Collateral at either a public or
private sale, or both, by way of one or more contracts or transactions, for cash
or on terms, in such manner and at such places (including Borrower's premises)
as Lender determines is commercially reasonable. It is not necessary that the
Personal Property Collateral be present at any such sale;

        (k)  Lender shall give notice of the disposition of the Personal
Property Collateral as follows:

        (i)    Lender shall give Borrower a notice in writing of the time and
place of public sale, or, if the sale is a private sale or some other
disposition other than a public sale is to be made of the Personal Property
Collateral, then the time on or after which the private sale or other
disposition is to be made; and

        (ii)  The notice shall be personally delivered or mailed, postage
prepaid, to Borrower as provided in Section 12, at least 10 days before the
earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Personal Property
Collateral that is perishable or threatens to decline speedily in value or that
is of a type customarily sold on a recognized market;

        (l)    Lender may credit bid and purchase at any public sale; and

        (m)  Lender may seek the appointment of a receiver or keeper to take
possession of all or any portion of the Collateral or to operate same and, to
the maximum extent permitted by law, may seek the appointment of such a receiver
without the requirement of prior notice or a hearing;

        (n)  Lender shall have all other rights and remedies available at law or
in equity or pursuant to any other Loan Document; and

        (o)  Any deficiency that exists after disposition of the Personal
Property Collateral as provided above will be paid immediately by Borrower. Any
excess will be returned, without interest and subject to the rights of third
Persons, by Lender to Borrower.

        9.2    Remedies Cumulative.    The rights and remedies of Lender under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity. No exercise by Lender
of one right or remedy shall be deemed an election, and no waiver by Lender of
any Event of Default shall be deemed a continuing waiver. No delay by Lender
shall constitute a waiver, election, or acquiescence by it.

43

--------------------------------------------------------------------------------

10.  TAXES AND EXPENSES.

        If Borrower fails to pay any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons, or fails to make
any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Lender, in its sole discretion
and without prior notice to Borrower, may do any or all of the following:
(a) make payment of the same or any part thereof, (b) set up such reserves in
Borrower's Loan Account as Lender deems necessary to protect Lender from the
exposure created by such failure, or (c) in the case of the failure to comply
with Section 6.8 hereof, obtain and maintain insurance policies of the type
described in Section 6.8 and take any action with respect to such policies as
Lender deems prudent. Any such amounts paid by Lender shall constitute Lender
Expenses and any such payments shall not constitute an agreement by Lender to
make similar payments in the future or a waiver by Lender of any Event of
Default under this Agreement. Lender need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.

11.  WAIVERS; INDEMNIFICATION.

        11.1    Demand; Protest.    Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by
Lender on which Borrower may in any way be liable.

        11.2    Lender's Liability for Collateral.    Borrower hereby agrees
that: (a) so long as Lender complies with its obligations, if any, under the
Code, Lender shall not in any way or manner be liable or responsible for:
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.

        11.3    Indemnification.    Borrower shall pay, indemnify, defend, and
hold the Lender-Related Persons, each Participant, and each of their respective
officers, directors, employees, agents, and attorneys-in-fact (each, an
"Indemnified Person") harmless (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, and damages, and all reasonable attorneys fees and disbursements
and other costs and expenses actually incurred in connection therewith (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution, delivery, enforcement,
performance, or administration of this Agreement, any of the other Loan
Documents, or the transactions contemplated hereby or thereby, and (b) with
respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto (all the foregoing, collectively, the "Indemnified Liabilities"). The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 11.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person. This provision shall survive the termination of this Agreement and the
repayment of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrower was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto. WITHOUT LIMITATION,
THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT

44

--------------------------------------------------------------------------------


TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART CAUSED BY OR ARISE OUT OF
ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

12.  NOTICES.

        Unless otherwise provided in this Agreement, all notices or demands by
Borrower or Lender to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Borrower or Lender, as applicable, may designate to each
other in accordance herewith), or telefacsimile to Borrower or Lender, as the
case may be, at its address set forth below:

    If to Borrower:   WORLDXCHANGE CORP.
9775 Business Park Avenue
San Diego, California 92131
Attn: Chief Financial Officer
Fax No. 858.547.5626
 
 
with copies to:
 
COUNSEL SPRINGWELL COMMUNICATIONS LLC
One Landmark Street
Stanford, Connecticut 06901
Attn: Managing Director
Fax No. 203.961.9001
 
 
If to Lender:
 
FOOTHILL CAPITAL CORPORATION
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attn: Business Finance Division Manager
Fax No. 310.453.7443
 
 
with copies to:
 
BROBECK, PHLEGER & HARRISON LLP
550 South Hope Street, Suite 2100
Los Angeles, California 90071
Attn: John Francis Hilson, Esq.
Fax No. 213.745.3345

        Lender and Borrower may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 12,
other than notices by Lender in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Borrower acknowledges and agrees that notices sent by
Lender in connection with the exercise of enforcement rights against Collateral
under the provisions of the Code shall be deemed sent when deposited in the mail
or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

13.  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

        (a)  THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE

45

--------------------------------------------------------------------------------

CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS
OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER
OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

        (b)  THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER'S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND
LENDER WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

        (c)  BORROWER AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWER AND LENDER REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

14.  ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

        14.1    Assignments and Participations.    

        (a)  Lender may assign and delegate to one or more assignees (each an
"Assignee") all, or any ratable part of all, of the Obligations and the other
rights and obligations of Lender hereunder and under the other Loan Documents;
provided, however, that Borrower may continue to deal solely and directly with
Lender in connection with the interest so assigned to an Assignee until
(i) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrower by Lender and the Assignee, and (ii) Lender and its Assignee have
delivered to Borrower an appropriate assignment and acceptance agreement. In the
event that Lender assigns more than 50% of the Obligations and other rights and
obligations of Lender hereunder and under the other Loan Documents (other than
in connection with the sale of all or a material portion of Lender's loan
portfolio), and if Borrower has not consented to such assignment (which consent
shall not be unreasonably withheld, delayed, or conditioned, Borrower shall have
the right, so long as no Event of Default has occurred and is continuing, for a
period of 60 days from and after the date of such assignment, to prepay the
Obligations and terminate this Agreement without being obligated to pay the
Applicable Prepayment Premium.

        (b)  From and after the date that Lender provides Borrower with such
written notice and executed assignment and acceptance agreement, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it

46

--------------------------------------------------------------------------------




pursuant to such assignment and acceptance agreement, shall have the assigned
and delegated rights and obligations of Lender under the Loan Documents, and
(ii) Lender shall, to the extent that rights and obligations hereunder and under
the other Loan Documents have been assigned and delegated by it pursuant to such
assignment and acceptance agreement, relinquish its rights (except with respect
to Section 11.3 hereof) and be released from its obligations under this
Agreement (and in the case of an assignment and acceptance covering all or the
remaining portion of Lender's rights and obligations under this Agreement and
the other Loan Documents, Lender shall cease to be a party hereto and thereto),
and such assignment shall affect a novation between Borrower and the Assignee.

        (c)  Immediately upon Borrower's receipt of such fully executed
assignment and acceptance agreement, this Agreement shall be deemed to be
amended to the extent, but only to the extent, necessary to reflect the addition
of the Assignee and the resulting adjustment of the rights and duties of Lender
arising therefrom.

        (d)  Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of such Lender (a
"Participant") participating interests in the Obligations and the other rights
and interests of Lender hereunder and under the other Loan Documents; provided,
however, that (i) Lender shall remain the "Lender" for all purposes of this
Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations and the other rights and interests of
Lender shall not constitute a "Lender" hereunder or under the other Loan
Documents and Lender's obligations under this Agreement shall remain unchanged,
(ii) Lender shall remain solely responsible for the performance of such
obligations, (iii) Borrower and Lender shall continue to deal solely and
directly with each other in connection with Lender's rights and obligations
under this Agreement and the other Loan Documents, (iv) Lender shall not
transfer or grant any participating interest under which the Participant has the
right to approve any amendment to, or any consent or waiver with respect to,
this Agreement or any other Loan Document, except to the extent such amendment
to, or consent or waiver with respect to this Agreement or of any other Loan
Document would (A) extend the final maturity date of the Obligations hereunder
in which such Participant is participating, (B) reduce the interest rate
applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or a material portion of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through Lender, or (E) change the
amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder shall be determined
as if Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as
Lender under this Agreement. The rights of any Participant only shall be
derivative through Lender and no Participant shall have any rights under this
Agreement or the other Loan Documents or any direct rights as to Borrower, the
Collections, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by Lender.

        (e)  In connection with any such assignment or participation or proposed
assignment or participation, a Lender may disclose all documents and information
which it now or hereafter may have relating to Borrower or Borrower's business.

47

--------------------------------------------------------------------------------




        (f)    Any other provision in this Agreement notwithstanding, Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

        14.2    Successors.    This Agreement shall bind and inure to the
benefit of the respective successors and assigns of each of the parties;
provided, however, that Borrower may not assign this Agreement or any rights or
duties hereunder without Lender's prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by
Lender shall release Borrower from its Obligations. Lender may assign this
Agreement and the other Loan Documents and its rights and duties hereunder and
thereunder pursuant to Section 14.1 hereof and, except as expressly required
pursuant to Section 14.1 hereof, no consent or approval by Borrower is required
in connection with any such assignment.

15.  AMENDMENTS; WAIVERS.

        15.1    Amendments and Waivers.    No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent with
respect to any departure by Borrower therefrom, shall be effective unless the
same shall be in writing and signed by Lender and Borrower and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

        15.2    No Waivers; Cumulative Remedies.    No failure by Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Lender in exercising the same, will operate as a waiver
thereof. No waiver by Lender will be effective unless it is in writing, and then
only to the extent specifically stated. No waiver by Lender on any occasion
shall affect or diminish Lender's rights thereafter to require strict
performance by Borrower of any provision of this Agreement. Lender's rights
under this Agreement and the other Loan Documents will be cumulative and not
exclusive of any other right or remedy that Lender may have.

16.  GENERAL PROVISIONS.

        16.1    Effectiveness.    This Agreement shall be binding and deemed
effective when executed by Borrower and Lender.

        16.2    Section Headings.    Headings and numbers have been set forth
herein for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

        16.3    Interpretation.    Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against Lender or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

        16.4    Severability of Provisions.    Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.

        16.5    Withholding Taxes.    All payments made by Borrower hereunder or
under any note will be made without setoff, counterclaim, or other defense,
except as required by applicable law other than for Taxes (as defined below).
All such payments will be made free and clear of, and without deduction

48

--------------------------------------------------------------------------------


or withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction (other than the United States) or by any political subdivision or
taxing authority thereof or therein (other than of the United States) with
respect to such payments (but excluding, any tax imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein (i) measured
by or based on the net income or net profits of Lender, or (ii) to the extent
that such tax results from a change in the circumstances of Lender, including a
change in the residence, place of organization, or principal place of business
of Lender, or a change in the branch or lending office of Lender participating
in the transactions set forth herein) and all interest, penalties or similar
liabilities with respect thereto (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
"Taxes"). If any Taxes are so levied or imposed, Borrower agrees to pay the full
amount of such Taxes, and such additional amounts as may be necessary so that
every payment of all amounts due under this Agreement or under any note,
including any amount paid pursuant to this Section 16.5 after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein; provided, however, that Borrower shall not be required to
increase any such amounts payable to Lender if the increase in such amount
payable results from Lender's own willful misconduct or gross negligence.
Borrower will furnish to Lender as promptly as possible after the date the
payment of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by Borrower.

        16.6    Amendments in Writing.    This Agreement only can be amended by
a writing signed by Lender and Borrower.

        16.7    Counterparts; Telefacsimile Execution.    This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

        16.8    Revival and Reinstatement of Obligations.    If the incurrence
or payment of the Obligations by Borrower or the transfer to Lender of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors' rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a "Voidable Transfer"), and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrower automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

        16.9    Integration.    This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

[Signature page to follow.]

49

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.


 
 
WORLDXCHANGE CORP.
a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Title:    
 
 
FOOTHILL CAPITAL CORPORATION,
a California corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Title:    

50

--------------------------------------------------------------------------------



QuickLinks


LOAN AND SECURITY AGREEMENT by and among WORLDXCHANGE CORP. as Borrower, and
FOOTHILL CAPITAL CORPORATION as Lender Dated as of December 10, 2001
